(Slip Opinion)              OCTOBER TERM, 2008                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

    DISTRICT ATTORNEY’S OFFICE FOR THE THIRD 

        JUDICIAL DISTRICT ET AL. v. OSBORNE 


CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE NINTH CIRCUIT

        No. 08–6. Argued March 2, 2009—Decided June 18, 2009
Respondent Osborne was convicted of sexual assault and other crimes
  in state court. Years later, he filed this suit under 42 U.S. C. §1983,
  claiming he had a due process right to access the evidence used
  against him in order to subject it to DNA testing at his own expense.
  The Federal District Court first dismissed his claim under Heck v.
  Humphrey, 512 U.S. 477, holding that Osborne must proceed in ha
  beas because he sought to set the stage for an attack on his convic
  tion. The Ninth Circuit reversed, concluding that §1983 was the
  proper vehicle for Osborne’s claims. On remand, the District Court
  granted Osborne summary judgment, concluding that he had a lim
  ited constitutional right to the new testing under the unique and spe
  cific facts presented, i.e., that such testing had been unavailable at
  trial, that it could be accomplished at almost no cost to the State, and
  that the results were likely to be material. The Ninth Circuit af
  firmed, relying on the prosecutorial duty to disclose exculpatory evi
  dence under, e.g., Brady v. Maryland, 373 U.S. 83.
Held: Assuming Osborne’s claims can be pursued using §1983, he has
 no constitutional right to obtain postconviction access to the State’s
 evidence for DNA testing. Pp. 8–21.
    (a) DNA testing has an unparalleled ability both to exonerate the
 wrongly convicted and to identify the guilty. The availability of new
 DNA testing technologies, however, cannot mean that every criminal
 conviction, or even every criminal conviction involving biological evi
 dence, is suddenly in doubt. The task of establishing rules to harness
 DNA’s power to prove innocence without unnecessarily overthrowing
 the established criminal justice system belongs primarily to the legis
 lature. See Washington v. Glucksberg, 521 U.S. 702, 719. Forty-six
2       DISTRICT ATTORNEY’S OFFICE FOR THIRD JUDICIAL 

                      DIST. v. OSBORNE 

                           Syllabus 


    States and the Federal Government have already enacted statutes
    dealing specifically with access to evidence for DNA testing. These
    laws recognize the value of DNA testing but also the need for condi
    tions on accessing the State’s evidence. Alaska is one of a handful of
    States yet to enact specific DNA testing legislation, but Alaska courts
    are addressing how to apply existing discovery and postconviction re
    lief laws to this novel technology. Pp. 8–11.
       (b) The Court assumes without deciding that the Ninth Circuit was
    correct that Heck does not bar Osborne’s §1983 claim. That claim can
    be rejected without resolving the proper application of Heck. Pp. 12–
    13.
       (c) The Ninth Circuit erred in finding a due process violation.
    Pp. 13–21.
          (i) While Osborne does have a liberty interest in pursuing the
    postconviction relief granted by the State, the Ninth Circuit erred in
    extending the Brady right of pretrial disclosure to the postconviction
    context. Osborne has already been found guilty and therefore has
    only a limited liberty interest in postconviction relief. See, e.g.,
    Herrera v. Collins, 506 U.S. 390, 399. Instead of the Brady inquiry,
    the question is whether consideration of Osborne’s claim within the
    framework of the State’s postconviction relief procedures “offends
    some [fundamental] principle of justice” or “transgresses any recog
    nized principle of fundamental fairness in operation.” Medina v.
    California, 505 U.S. 437, 446, 448. Federal courts may upset a
    State’s postconviction relief procedures only if they are fundamen
    tally inadequate to vindicate the substantive rights provided.
       There is nothing inadequate about Alaska’s postconviction relief
    procedures in general or its methods for applying those procedures to
    persons seeking access to evidence for DNA testing. The State pro
    vides a substantive right to be released on a sufficiently compelling
    showing of new evidence that establishes innocence. It also provides
    for discovery in postconviction proceedings, and has—through judi
    cial decision—specified that such discovery is available to those seek
    ing access to evidence for DNA testing. These procedures are similar
    to those provided by federal law and the laws of other States, and
    they satisfy due process. The same is true for Osborne’s reliance on a
    claimed federal right to be released upon proof of “actual innocence.”
    Even assuming such a right exists, which the Court has not decided
    and does not decide, there is no due process problem, given the pro
    cedures available to access evidence for DNA testing. Pp. 13–18.
          (ii) The Court rejects Osborne’s invitation to recognize a free
    standing, substantive due process right to DNA evidence untethered
    from the liberty interests he hopes to vindicate with it. In the cir
    cumstances of this case, there is no such right. Generally, the Court
                     Cite as: 557 U. S. ____ (2009)                    3

                                Syllabus

  is “reluctant to expand the concept of substantive due process be
  cause guideposts for responsible decisionmaking in this unchartered
  area are scarce and open-ended.” Collins v. Harker Heights, 503
U.S. 115, 125. There is no long history of a right of access to state
  evidence for DNA testing that might prove innocence. “The mere
  novelty of such a claim is reason enough to doubt that ‘substantive
  due process’ sustains it.” Reno v. Flores, 507 U.S. 292, 303. More
  over, to suddenly constitutionalize this area would short-circuit what
  has been a prompt and considered legislative response by Congress
  and the States. It would shift to the Federal Judiciary responsibility
  for devising rules governing DNA access and creating a new constitu
  tional code of procedures to answer the myriad questions that would
  arise. There is no reason to suppose that federal courts’ answers to
  those questions will be any better than those of state courts and leg
  islatures, and good reason to suspect the opposite. See, e.g., Collins,
  supra, at 125. Pp. 19–21.
521 F.3d 1118, reversed and remanded.

   ROBERTS, C. J., delivered the opinion of the Court, in which SCALIA,
KENNEDY, THOMAS, and ALITO, JJ., joined. ALITO, J., filed a concurring
opinion, in which KENNEDY, J., joined, and in which THOMAS, J., joined
as to Part II. STEVENS, J., filed a dissenting opinion, in which GINS-
BURG and BREYER, JJ., joined, and in which SOUTER, J., joined as to Part
I. SOUTER, J., filed a dissenting opinion.
                        Cite as: 557 U. S. ____ (2009)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                     No. 08–6
                                   _________________


  DISTRICT ATTORNEY’S OFFICE FOR THE THIRD 

    JUDICIAL DISTRICT, ET AL., PETITIONERS v.

             WILLIAM G. OSBORNE

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT

                                 [June 18, 2009] 


   CHIEF JUSTICE ROBERTS delivered the opinion of the
Court.
   DNA testing has an unparalleled ability both to exoner
ate the wrongly convicted and to identify the guilty. It has
the potential to significantly improve both the criminal
justice system and police investigative practices. The
Federal Government and the States have recognized this,
and have developed special approaches to ensure that this
evidentiary tool can be effectively incorporated into estab
lished criminal procedure—usually but not always
through legislation.
   Against this prompt and considered response, the re
spondent, William Osborne, proposes a different approach:
the recognition of a freestanding and far-reaching consti
tutional right of access to this new type of evidence. The
nature of what he seeks is confirmed by his decision to file
this lawsuit in federal court under 42 U.S. C. §1983, not
within the state criminal justice system. This approach
would take the development of rules and procedures in
this area out of the hands of legislatures and state courts
2    DISTRICT ATTORNEY’S OFFICE FOR THIRD JUDICIAL
                   DIST. v. OSBORNE
                   Opinion of the Court

shaping policy in a focused manner and turn it over to
federal courts applying the broad parameters of the Due
Process Clause. There is no reason to constitutionalize the
issue in this way. Because the decision below would do
just that, we reverse.
                              I

                              A

   This lawsuit arose out of a violent crime committed 16
years ago, which has resulted in a long string of litigation
in the state and federal courts. On the evening of March
22, 1993, two men driving through Anchorage, Alaska,
solicited sex from a female prostitute, K. G. She agreed to
perform fellatio on both men for $100 and got in their car.
The three spent some time looking for a place to stop and
ended up in a deserted area near Earthquake Park. When
K. G. demanded payment in advance, the two men pulled
out a gun and forced her to perform fellatio on the driver
while the passenger penetrated her vaginally, using a blue
condom she had brought. The passenger then ordered
K. G. out of the car and told her to lie face-down in the
snow. Fearing for her life, she refused, and the two men
choked her and beat her with the gun. When K. G. tried
to flee, the passenger beat her with a wooden axe handle
and shot her in the head while she lay on the ground.
They kicked some snow on top of her and left her for dead.
521 F.3d 1118, 1122 (CA9 2008) (case below); Osborne v.
State, 163 P.3d 973, 975–976 (Alaska App. 2007) (Osborne
II); App. 27, 42–44.
   K. G. did not die; the bullet had only grazed her head.
Once the two men left, she found her way back to the road,
and flagged down a passing car to take her home. Ulti
mately, she received medical care and spoke to the police.
At the scene of the crime, the police recovered a spent
shell casing, the axe handle, some of K. G.’s clothing
stained with blood, and the blue condom. Jackson v.
                 Cite as: 557 U. S. ____ (2009)           3

                     Opinion of the Court

State, No. A–5276 etc. (Alaska App., Feb. 7, 1996), App. to
Pet. for Cert. 117a.
   Six days later, two military police officers at Fort
Richardson pulled over Dexter Jackson for flashing his
headlights at another vehicle. In his car they discovered a
gun (which matched the shell casing), as well as several
items K. G. had been carrying the night of the attack. Id.,
at 116a, 118a–119a. The car also matched the description
K. G. had given to the police. Jackson admitted that he
had been the driver during the rape and assault, and told
the police that William Osborne had been his passenger.
521 F. 3d, at 1122–1123; 423 F.3d 1050, 1051–1052 (CA9
2005); Osborne v. State, 110 P.3d 986, 990 (Alaska App.
2005) (Osborne I). Other evidence also implicated Os
borne. K. G. picked out his photograph (with some uncer
tainty) and at trial she identified Osborne as her attacker.
Other witnesses testified that shortly before the crime,
Osborne had called Jackson from an arcade, and then
driven off with him. An axe handle similar to the one at
the scene of the crime was found in Osborne’s room on the
military base where he lived.
   The State also performed DQ Alpha testing on sperm
found in the blue condom. DQ Alpha testing is a relatively
inexact form of DNA testing that can clear some wrongly
accused individuals, but generally cannot narrow the
perpetrator down to less than 5% of the population. See
Dept. of Justice, National Comm’n on the Future of DNA
Evidence, The Future of Forensic DNA Testing 17 (NCJ
183697, 2000) (hereinafter Future of Forensic DNA Test
ing); Dept. of Justice, National Comm’n on the Future of
DNA Evidence, Postconviction DNA Testing: Recommen
dations for Handling Requests 27 (NCJ 177626, 1999)
(hereinafter Postconviction DNA Testing). The semen
found on the condom had a genotype that matched a blood
sample taken from Osborne, but not ones from Jackson,
K. G., or a third suspect named James Hunter. Osborne is
4    DISTRICT ATTORNEY’S OFFICE FOR THIRD JUDICIAL
                   DIST. v. OSBORNE
                   Opinion of the Court

black, and approximately 16% of black individuals have
such a genotype. App. 117–119. In other words, the test
ing ruled out Jackson and Hunter as possible sources of
the semen, and also ruled out over 80% of other black
individuals. The State also examined some pubic hairs
found at the scene of the crime, which were not susceptible
to DQ Alpha testing, but which state witnesses attested to
be similar to Osborne’s. App. to Pet. for Cert. 117a.
                               B
   Osborne and Jackson were convicted by an Alaska jury
of kidnaping, assault, and sexual assault. They were
acquitted of an additional count of sexual assault and of
attempted murder. Finding it “ ‘nearly miraculous’ ” that
K. G. had survived, the trial judge sentenced Osborne to
26 years in prison, with 5 suspended. Id., at 128a. His
conviction and sentence were affirmed on appeal. Id., at
113a–130a.
   Osborne then sought postconviction relief in Alaska
state court. He claimed that he had asked his attorney,
Sidney Billingslea, to seek more discriminating restric
tion-fragment-length-polymorphism (RFLP) DNA testing
during trial, and argued that she was constitutionally
ineffective for not doing so.1 Billingslea testified that after
investigation, she had concluded that further testing
would do more harm than good. She planned to mount a
defense of mistaken identity, and thought that the impre
cision of the DQ Alpha test gave her “ ‘very good numbers
in a mistaken identity, cross-racial identification case,
where the victim was in the dark and had bad eyesight.’ ”
——————
  1 RFLP testing, unlike DQ Alpha testing, “has a high degree of dis

crimination,” although it is sometimes ineffective on small samples.
Postconviction DNA Testing 26–27; Future of Forensic DNA Testing
14–16. Billingslea testified that she had no memory of Osborne making
such a request, but said she was “ ‘willing to accept’ ” that he had.
Osborne I, 110 P.3d 986, 990 (Alaska App. 2005).
                     Cite as: 557 U. S. ____ (2009)                   5

                         Opinion of the Court

Osborne I, 110 P. 3d, at 990. Because she believed Os
borne was guilty, “ ‘insisting on a more advanced . . . DNA
test would have served to prove that Osborne committed
the alleged crimes.’ ” Ibid. The Alaska Court of Appeals
concluded that Billingslea’s decision had been strategic
and rejected Osborne’s claim. Id., at 991–992.
  In this proceeding, Osborne also sought the DNA testing
that Billingslea had failed to perform, relying on an
Alaska postconviction statute, Alaska Stat. §12.72 (2008),
and the State and Federal Constitutions. In two decisions,
the Alaska Court of Appeals concluded that Osborne had
no right to the RFLP test. According to the court, §12.72
“apparently” did not apply to DNA testing that had been
available at trial.2 Osborne I, 110 P. 3d, at 992–993. The
court found no basis in our precedents for recognizing a
federal constitutional right to DNA evidence. Id., at 993.
After a remand for further findings, the Alaska Court of
Appeals concluded that Osborne could not claim a state
constitutional right either, because the other evidence of
his guilt was too strong and RFLP testing was not likely to
be conclusive. Osborne II, 163 P. 3d, at 979–981. Two of
the three judges wrote separately to say that “[i]f Osborne
could show that he were in fact innocent, it would be
unconscionable to punish him,” and that doing so might
violate the Alaska Constitution. Id., at 984–985 (Mann
heimer, J., concurring).
  The court relied heavily on the fact that Osborne had
confessed to some of his crimes in a 2004 application for
parole—in which it is a crime to lie. Id., at 978–979, 981
(majority opinion) (citing Alaska Stat. §11.56.210 (2002)).
In this statement, Osborne acknowledged forcing K. G. to

——————
  2 It is not clear whether the Alaska Court of Appeals was correct that
Osborne sought only forms of DNA testing that had been available at
trial, compare Osborne I, supra, at 992, 995, with 521 F.3d 1118, 1123,
n. 2 (CA9 2008), but it resolved the case on that basis.
6     DISTRICT ATTORNEY’S OFFICE FOR THIRD JUDICIAL
                    DIST. v. OSBORNE
                    Opinion of the Court

have sex at gunpoint, as well as beating her and covering
her with snow. Id., at 977–978, n. 11. He repeated this
confession before the parole board. Despite this accep
tance of responsibility, the board did not grant him discre
tionary parole. App. to Pet. for Cert. 8a. In 2007, he was
released on mandatory parole, but he has since been rear
rested for another offense, and the State has petitioned to
revoke this parole. Brief for Petitioners 7, n. 3.
   Meanwhile, Osborne had also been active in federal
court, suing state officials under 42 U.S. C. §1983. He
claimed that the Due Process Clause and other constitu
tional provisions gave him a constitutional right to access
the DNA evidence for what is known as short-tandem
repeat (STR) testing (at his own expense). App. 24. This
form of testing is more discriminating than the DQ Alpha
or RFLP methods available at the time of Osborne’s trial.3
The District Court first dismissed the claim under Heck v.
Humphrey, 512 U.S. 477 (1994), holding it “inescapable”
that Osborne sought to “set the stage” for an attack on his
conviction, and therefore “must proceed through a writ of
habeas corpus.” App. 207 (internal quotation marks omit
ted). The United States Court of Appeals for the Ninth
Circuit reversed, concluding that §1983 was the proper
vehicle for Osborne’s claims, while “express[ing] no opin
ion as to whether Osborne ha[d] been deprived of a feder
ally protected right.” 423 F. 3d, at 1056.
   On cross-motions for summary judgment after remand,

——————
  3 STR testing is extremely discriminating, can be used on small sam

ples, and is “rapidly becoming the standard.” Future of Forensic DNA
Testing 18, n. 9. Osborne also sought to subject the pubic hairs to
mitochondrial DNA testing, a secondary testing method often used
when a sample cannot be subjected to other tests. See Postconviction
DNA Testing 28. He argues that “[a]ll of the same arguments that
support access to the condom for STR testing support access to the
hairs for mitochondrial testing as well,” Brief for Respondent 11, n. 4,
and we treat the claim accordingly.
                 Cite as: 557 U. S. ____ (2009)            7

                     Opinion of the Court

the District Court concluded that “there does exist, under
the unique and specific facts presented, a very limited
constitutional right to the testing sought.” 445 F. Supp.
2d 1079, 1081 (2006). The court relied on several factors:
that the testing Osborne sought had been unavailable at
trial, that the testing could be accomplished at almost no
cost to the State, and that the results were likely to be
material. Id., at 1081–1082. It therefore granted sum
mary judgment in favor of Osborne.
   The Court of Appeals affirmed, relying on the prosecuto
rial duty to disclose exculpatory evidence recognized in
Pennsylvania v. Ritchie, 480 U.S. 39 (1987), and Brady v.
Maryland, 373 U.S. 83 (1963). While acknowledging that
our precedents “involved only the right to pre-trial disclo
sure,” the court concluded that the Due Process Clause
also “extends the government’s duty to disclose (or the
defendant’s right of access) to post-conviction proceedings.”
521 F. 3d, at 1128. Although Osborne’s trial and appeals
were over, the court noted that he had a “potentially vi
able” state constitutional claim of “actual innocence,” id.,
at 1130, and relied on the “well-established assumption”
that a similar claim arose under the Federal Constitution,
id., at 1131; cf. Herrera v. Collins, 506 U.S. 390 (1993).
The court held that these potential claims extended some
of the State’s Brady obligations to the postconviction
context.
   The court declined to decide the details of what showing
must be made to access the evidence because it found
“Osborne’s case for disclosure . . . so strong on the facts”
that “[w]herever the bar is, he crosses it.” 521 F. 3d, at
1134. While acknowledging that Osborne’s prior confes
sions were “certainly relevant,” the court concluded that
they did not “necessarily trum[p] . . . the right to obtain
post-conviction access to evidence” in light of the “emerg
ing reality of wrongful convictions based on false confes
sions.” Id., at 1140.
8    DISTRICT ATTORNEY’S OFFICE FOR THIRD JUDICIAL
                   DIST. v. OSBORNE
                   Opinion of the Court

   We granted certiorari to decide whether Osborne’s
claims could be pursued using §1983, and whether he has
a right under the Due Process Clause to obtain postconvic
tion access to the State’s evidence for DNA testing. 555
U. S. ___ (2008); Pet. for Cert. i. We now reverse on the
latter ground.
                            II
   Modern DNA testing can provide powerful new evidence
unlike anything known before. Since its first use in crimi
nal investigations in the mid-1980s, there have been
several major advances in DNA technology, culminating in
STR technology. It is now often possible to determine
whether a biological tissue matches a suspect with near
certainty. While of course many criminal trials proceed
without any forensic and scientific testing at all, there is
no technology comparable to DNA testing for matching
tissues when such evidence is at issue. Postconviction
DNA Testing 1–2; Future of Forensic DNA Testing 13–14.
DNA testing has exonerated wrongly convicted people, and
has confirmed the convictions of many others.
   At the same time, DNA testing alone does not always
resolve a case. Where there is enough other incriminating
evidence and an explanation for the DNA result, science
alone cannot prove a prisoner innocent. See House v. Bell,
547 U.S. 518, 540–548 (2006). The availability of tech
nologies not available at trial cannot mean that every
criminal conviction, or even every criminal conviction
involving biological evidence, is suddenly in doubt. The
dilemma is how to harness DNA’s power to prove inno
cence without unnecessarily overthrowing the established
system of criminal justice.
   That task belongs primarily to the legislature. “[T]he
States are currently engaged in serious, thoughtful ex
aminations,” Washington v. Glucksberg, 521 U.S. 702, 719
(1997), of how to ensure the fair and effective use of this
                 Cite as: 557 U. S. ____ (2009)            9

                     Opinion of the Court

testing within the existing criminal justice framework.
Forty-six States have already enacted statutes dealing
specifically with access to DNA evidence. See generally
Brief for State of California et al. as Amici Curiae 3–13;
Garrett, Claiming Innocence, 92 Minn. L. Rev 1629, 1719
(2008) (surveying state statutes); see also An Act to Im
prove the Preservation and Accessibility of Biological
Evidence, Mississippi S. 2709 (enacted March 16, 2009);
An Act to Provide for DNA Testing for Certain Inmates for
the Purposes of Determining Whether They May Have
Been Wrongfully Convicted, South Dakota H. 1166 (en
acted March 11, 2009). The State of Alaska itself is con
sidering joining them. See An Act Relating to Post
conviction DNA Testing, H. 174, 26th Leg., 1st Sess.
(2009) (proposed legislation similar to that enacted by the
States). The Federal Government has also passed the
Innocence Protection Act of 2004, §411, 118 Stat. 2278,
codified in part at 18 U.S. C. §3600, which allows federal
prisoners to move for court-ordered DNA testing under
certain specified conditions. That Act also grants money
to States that enact comparable statutes, §413, 118 Stat.
2285, note following 42 U.S. C. §14136, and as a conse
quence has served as a model for some state legislation.
At oral argument, Osborne agreed that the federal statute
is a model for how States ought to handle the issue. Tr. of
Oral Arg. 33, 38–39; see also Brief for United States as
Amicus Curiae 19–26 (defending constitutionality of Inno
cence Protection Act).
   These laws recognize the value of DNA evidence but also
the need for certain conditions on access to the State’s
evidence. A requirement of demonstrating materiality is
common, e.g., 18 U.S. C. §3600(a)(8), but it is not the only
one. The federal statute, for example, requires a sworn
statement that the applicant is innocent. §3600(a)(1).
This requirement is replicated in several state statutes.
E.g., Cal. Penal Code Ann. §§1405(b)(1), (c)(1) (West Supp.
10   DISTRICT ATTORNEY’S OFFICE FOR THIRD JUDICIAL
                   DIST. v. OSBORNE
                   Opinion of the Court

2009); Fla. Stat. §925.11(2)(a)(3) (2006); N. H. Rev. Stat.
Ann. 651–D:2(I)(b) (2007); S. C. Code Ann. 17–28–40
(Supp. 2008). States also impose a range of diligence
requirements. Several require the requested testing to
“have been technologically impossible at trial.” Garrett,
supra, at 1681, and n. 242. Others deny testing to those
who declined testing at trial for tactical reasons. E.g.,
Utah Code. Ann. §78B–9–301(4) (2008).
   Alaska is one of a handful of States yet to enact legisla
tion specifically addressing the issue of evidence requested
for DNA testing. But that does not mean that such evi
dence is unavailable for those seeking to prove their inno
cence. Instead, Alaska courts are addressing how to apply
existing laws for discovery and postconviction relief to this
novel technology. See Osborne I, 110 P. 3d, at 992–993;
Patterson v. State, No. A–8814, 2006 WL 573797, *4
(Alaska App., Mar. 8, 2006). The same is true with respect
to other States that do not have DNA-specific statutes.
E.g., Fagan v. State, 957 So. 2d 1159 (Ala. Crim. App.
2007). Cf. Mass. Rule Crim. Proc. 30(c)(4) (2009).
   First, access to evidence is available under Alaska law
for those who seek to subject it to newly available DNA
testing that will prove them to be actually innocent.
Under the State’s general postconviction relief statute, a
prisoner may challenge his conviction when “there exists
evidence of material facts, not previously presented and
heard by the court, that requires vacation of the conviction
or sentence in the interest of justice.” Alaska Stat.
§12.72.010(4) (2008). Such a claim is exempt from other
wise applicable time limits if “newly discovered evidence,”
pursued with due diligence, “establishes by clear and
convincing evidence that the applicant is innocent.”
§12.72.020(b)(2).
   Both parties agree that under these provisions of §12.72,
“a defendant is entitled to post-conviction relief if the
defendant presents newly discovered evidence that estab
                 Cite as: 557 U. S. ____ (2009)           11

                     Opinion of the Court

lishes by clear and convincing evidence that the defendant
is innocent.” Osborne I, supra, at 992 (internal quotation
marks omitted). If such a claim is brought, state law
permits general discovery.          See Alaska Rule Crim.
Proc. 35.1(g). Alaska courts have explained that these
procedures are available to request DNA evidence for
newly available testing to establish actual innocence. See
Patterson, supra, at *4 (“If Patterson had brought the
DNA analysis request as part of his previous application
for [postconviction] relief . . . he would have been able to
request production of evidence”).
   In addition to this statutory procedure, the Alaska
Court of Appeals has invoked a widely accepted three-part
test to govern additional rights to DNA access under the
State Constitution. Osborne II, 163 P. 3d, at 974–975.
Drawing on the experience with DNA evidence of State
Supreme Courts around the country, the Court of Appeals
explained that it was “reluctant to hold that Alaska law
offers no remedy to defendants who could prove their
factual innocence.” Osborne I, 110 P. 3d, at 995; see id., at
995, n. 27 (citing decisions from other state courts). It was
“prepared to hold, however, that a defendant who seeks
post-conviction DNA testing . . . must show (1) that the
conviction rested primarily on eyewitness identification
evidence, (2) that there was a demonstrable doubt con
cerning the defendant’s identification as the perpetrator,
and (3) that scientific testing would likely be conclusive on
this issue.” Id., at 995. Thus, the Alaska courts have
suggested that even those who do not get discovery under
the State’s criminal rules have available to them a safety
valve under the State Constitution.
   This is the background against which the Federal Court
of Appeals ordered the State to turn over the DNA evi
dence in its possession, and it is our starting point in
analyzing Osborne’s constitutional claims.
12   DISTRICT ATTORNEY’S OFFICE FOR THIRD JUDICIAL
                   DIST. v. OSBORNE
                   Opinion of the Court

                               III
   The parties dispute whether Osborne has invoked the
proper federal statute in bringing his claim. He sued
under the federal civil rights statute, 42 U.S. C. §1983,
which gives a cause of action to those who challenge a
State’s “deprivation of any rights . . . secured by the Con
stitution.” The State insists that Osborne’s claim must be
brought under 28 U.S. C. §2254, which allows a prisoner
to seek “a writ of habeas corpus . . . on the ground that he
is in custody in violation of the Constitution.”
   While Osborne’s claim falls within the literal terms of
§1983, we have also recognized that §1983 must be read in
harmony with the habeas statute. See Preiser v. Rodri
guez, 411 U.S. 475, 500 (1973); Heck, 512 U. S., at 487.
“Stripped to its essence,” the State says, “Osborne’s §1983
action is nothing more than a request for evidence to
support a hypothetical claim that he is actually inno
cent. . . . [T]his hypothetical claim sounds at the core of
habeas corpus.” Brief for Petitioners 19.
   Osborne responds that his claim does not sound in
habeas at all. Although invalidating his conviction is of
course his ultimate goal, giving him the evidence he seeks
“would not necessarily imply the invalidity of [his] con
finement.” Brief for Respondent 21. If he prevails, he
would receive only access to the DNA, and even if DNA
testing exonerates him, his conviction is not automatically
invalidated. He must bring an entirely separate suit or a
petition for clemency to invalidate his conviction. If he
were proved innocent, the State might also release him on
its own initiative, avoiding any need to pursue habeas at
all.
   Osborne also invokes our recent decision in Wilkinson v.
Dotson, 544 U.S. 74 (2005). There, we held that prisoners
who sought new hearings for parole eligibility and suit
ability need not proceed in habeas. We acknowledged that
the two plaintiffs “hope[d]” their suits would “help bring
                  Cite as: 557 U. S. ____ (2009)             13

                      Opinion of the Court

about earlier release,” id., at 78, but concluded that the
§1983 suit would not accomplish that without further
proceedings. “Because neither prisoner’s claim would
necessarily spell speedier release, neither l[ay] at the core
of habeas corpus.” Id., at 82 (internal quotation marks
omitted). Every Court of Appeals to consider the question
since Dotson has decided that because access to DNA
evidence similarly does not “necessarily spell speedier
release,” ibid., it can be sought under §1983. See 423
F. 3d, at 1055–1056; Savory v. Lyons, 469 F.3d 667, 672
(CA7 2006); McKithen v. Brown, 481 F.3d 89, 103, and n.
15 (CA2 2007). On the other hand, the State argues that
Dotson is distinguishable because the challenged proce
dures in that case did not affect the ultimate “exercise of
discretion by the parole board.” Brief for Petitioners 32.
It also maintains that Dotson does not set forth “the exclu
sive test for whether a prisoner may proceed under §1983.”
Brief for Petitioners 32.
   While we granted certiorari on this question, our resolu
tion of Osborne’s claims does not require us to resolve this
difficult issue. Accordingly, we will assume without decid
ing that the Court of Appeals was correct that Heck does
not bar Osborne’s §1983 claim. Even under this assump
tion, it was wrong to find a due process violation.
                               IV 

                                A

   “No State shall . . . deprive any person of life, liberty, or
property, without due process of law.” U. S. Const., Amdt.
14, §1; accord Amdt. 5. This Clause imposes procedural
limitations on a State’s power to take away protected
entitlements. See, e.g., Jones v. Flowers, 547 U.S. 220,
226–239 (2006). Osborne argues that access to the State’s
evidence is a “process” needed to vindicate his right to
prove himself innocent and get out of jail. Process is not
an end in itself, so a necessary premise of this argument is
14   DISTRICT ATTORNEY’S OFFICE FOR THIRD JUDICIAL
                   DIST. v. OSBORNE
                   Opinion of the Court

that he has an entitlement (what our precedents call a
“liberty interest”) to prove his innocence even after a fair
trial has proved otherwise. We must first examine this
asserted liberty interest to determine what process (if any)
is due. See Board of Regents of State Colleges v. Roth, 408
U.S. 564, 570–571 (1972); Olim v. Wakinekona, 461 U.S.
238, 250–251 (1983).
   In identifying his potential liberty interest, Osborne
first attempts to rely on the Governor’s constitutional
authority to “grant pardons, commutations, and re
prieves.” Alaska Const., Art. III, §21. That claim can be
readily disposed of. We have held that noncapital defen
dants do not have a liberty interest in traditional state
executive clemency, to which no particular claimant is
entitled as a matter of state law. Connecticut Bd. of Par
dons v. Dumschat, 452 U.S. 458, 464 (1981). Osborne
therefore cannot challenge the constitutionality of any
procedures available to vindicate an interest in state
clemency.
   Osborne does, however, have a liberty interest in dem
onstrating his innocence with new evidence under state
law. As explained, Alaska law provides that those who
use “newly discovered evidence” to “establis[h] by clear
and convincing evidence that [they are] innocent” may
obtain “vacation of [their] conviction or sentence in the
interest of justice.”      Alaska Stat. §§12.72.020(b)(2),
12.72.010(4). This “state-created right can, in some cir
cumstances, beget yet other rights to procedures essential
to the realization of the parent right.” Dumschat, supra,
at 463; see also Wolff v. McDonnell, 418 U.S. 539, 556–
558 (1974).
   The Court of Appeals went too far, however, in conclud
ing that the Due Process Clause requires that certain
familiar preconviction trial rights be extended to protect
Osborne’s postconviction liberty interest. After identifying
Osborne’s possible liberty interests, the court concluded
                  Cite as: 557 U. S. ____ (2009)           15

                      Opinion of the Court

that the State had an obligation to comply with the princi
ples of Brady v. Maryland, 373 U.S. 83. In that case, we
held that due process requires a prosecutor to disclose
material exculpatory evidence to the defendant before
trial. The Court of Appeals acknowledged that nothing in
our precedents suggested that this disclosure obligation
continued after the defendant was convicted and the case
was closed, 521 F. 3d, at 1128, but it relied on prior Ninth
Circuit precedent applying “Brady as a post-conviction
right,” id., at 1128–1129 (citing Thomas v. Goldsmith, 979
F.2d 746, 749–750 (1992)). Osborne does not claim that
Brady controls this case, Brief for Respondent 39–40, and
with good reason.
   A criminal defendant proved guilty after a fair trial does
not have the same liberty interests as a free man. At trial,
the defendant is presumed innocent and may demand that
the government prove its case beyond reasonable doubt.
But “[o]nce a defendant has been afforded a fair trial and
convicted of the offense for which he was charged, the
presumption of innocence disappears.” Herrera v. Collins,
506 U.S. 390, 399 (1993). “Given a valid conviction, the
criminal defendant has been constitutionally deprived of
his liberty.” Dumschat, supra, at 464 (internal quotation
marks and alterations omitted).
   The State accordingly has more flexibility in deciding
what procedures are needed in the context of postconvic
tion relief. “[W]hen a State chooses to offer help to those
seeking relief from convictions,” due process does not
“dictat[e] the exact form such assistance must assume.”
Pennsylvania v. Finley, 481 U.S. 551, 559 (1987). Os
borne’s right to due process is not parallel to a trial right,
but rather must be analyzed in light of the fact that he has
already been found guilty at a fair trial, and has only a
limited interest in postconviction relief. Brady is the
wrong framework.
   Instead, the question is whether consideration of Os
16   DISTRICT ATTORNEY’S OFFICE FOR THIRD JUDICIAL
                   DIST. v. OSBORNE
                   Opinion of the Court

borne’s claim within the framework of the State’s proce
dures for postconviction relief “offends some principle of
justice so rooted in the traditions and conscience of our
people as to be ranked as fundamental,” or “transgresses
any recognized principle of fundamental fairness in opera
tion.” Medina v. California, 505 U.S. 437, 446, 448 (1992)
(internal quotation marks omitted); see Herrera, supra, at
407–408 (applying Medina to postconviction relief for
actual innocence); Finley, supra, at 556 (postconviction
relief procedures are constitutional if they “compor[t] with
fundamental fairness”). Federal courts may upset a
State’s postconviction relief procedures only if they are
fundamentally inadequate to vindicate the substantive
rights provided.
   We see nothing inadequate about the procedures Alaska
has provided to vindicate its state right to postconviction
relief in general, and nothing inadequate about how those
procedures apply to those who seek access to DNA evi
dence. Alaska provides a substantive right to be released
on a sufficiently compelling showing of new evidence that
establishes innocence. It exempts such claims from oth
erwise applicable time limits. The State provides for
discovery in postconviction proceedings, and has—through
judicial decision—specified that this discovery procedure
is available to those seeking access to DNA evidence.
Patterson, 2006 WL 573797, at *4. These procedures are
not without limits. The evidence must indeed be newly
available to qualify under Alaska’s statute, must have
been diligently pursued, and must also be sufficiently
material. These procedures are similar to those provided
for DNA evidence by federal law and the law of other
States, see, e.g., 18 U.S. C. §3600(a), and they are not
inconsistent with the “traditions and conscience of our
people” or with “any recognized principle of fundamental
fairness.” Medina, supra, at 446, 448 (internal quotation
marks omitted).
                 Cite as: 557 U. S. ____ (2009)          17

                     Opinion of the Court

   And there is more. While the Alaska courts have not
had occasion to conclusively decide the question, the
Alaska Court of Appeals has suggested that the State
Constitution provides an additional right of access to
DNA. In expressing its “reluctan[ce] to hold that Alaska
law offers no remedy” to those who belatedly seek DNA
testing, and in invoking the three-part test used by other
state courts, the court indicated that in an appropriate
case the State Constitution may provide a failsafe even for
those who cannot satisfy the statutory requirements under
general postconviction procedures. Osborne I, 110 P. 3d,
at 995–996.
   To the degree there is some uncertainty in the details of
Alaska’s newly developing procedures for obtaining post
conviction access to DNA, we can hardly fault the State for
that. Osborne has brought this §1983 action without ever
using these procedures in filing a state or federal habeas
claim relying on actual innocence. In other words, he has
not tried to use the process provided to him by the State or
attempted to vindicate the liberty interest that is now the
centerpiece of his claim. When Osborne did request DNA
testing in state court, he sought RFLP testing that had
been available at trial, not the STR testing he now seeks,
and the state court relied on that fact in denying him
testing under Alaska law. Osborne I, supra, at 992 (“[T]he
DNA testing that Osborne proposes to perform on this
evidence existed at the time of Osborne’s trial”); Osborne
II, 163 P. 3d, at 984 (Mannheimer, J., concurring) (“[T]he
DNA testing [Osborne] proposes would not yield ‘new
evidence’ for purposes of . . . [Alaska Stat. §12.72.010]”
because it was “available at the time of Osborne’s trial”).
   His attempt to sidestep state process through a new
federal lawsuit puts Osborne in a very awkward position.
If he simply seeks the DNA through the State’s discovery
procedures, he might well get it. If he does not, it may be
for a perfectly adequate reason, just as the federal statute
18   DISTRICT ATTORNEY’S OFFICE FOR THIRD JUDICIAL
                   DIST. v. OSBORNE
                   Opinion of the Court

and all state statutes impose conditions and limits on
access to DNA evidence. It is difficult to criticize the
State’s procedures when Osborne has not invoked them.
This is not to say that Osborne must exhaust state-law
remedies. See Patsy v. Board of Regents of Fla., 457 U.S.
496, 500–501 (1982). But it is Osborne’s burden to dem
onstrate the inadequacy of the state-law procedures avail
able to him in state postconviction relief. Cf. Medina,
supra, at 453. These procedures are adequate on their
face, and without trying them, Osborne can hardly com
plain that they do not work in practice.
  As a fallback, Osborne also obliquely relies on an as
serted federal constitutional right to be released upon
proof of “actual innocence.” Whether such a federal right
exists is an open question. We have struggled with it over
the years, in some cases assuming, arguendo, that it exists
while also noting the difficult questions such a right would
pose and the high standard any claimant would have to
meet. House, 547 U. S., at 554–555; Herrera, 506 U. S., at
398–417; see also id., at 419–421 (O’Connor, J., concur
ring); id., at 427–428 (SCALIA, J., concurring); Friendly, Is
Innocence Irrelevant? Collateral Attack on Criminal
Judgments, 38 U. Chi. L. Rev. 142, 159, n. 87 (1970). In
this case too we can assume without deciding that such a
claim exists, because even if so there is no due process
problem. Osborne does not dispute that a federal actual
innocence claim (as opposed to a DNA access claim) would
be brought in habeas. Brief for Respondent 22–24. If such
a habeas claim is viable, federal procedural rules permit
discovery “for good cause.” 28 U.S. C. §2254 Rule 6; Bracy
v. Gramley, 520 U.S. 899, 908–909 (1997). Just as with
state law, Osborne cannot show that available discovery is
facially inadequate, and cannot show that it would be
arbitrarily denied to him.
                 Cite as: 557 U. S. ____ (2009) 
         19

                     Opinion of the Court 


                              B

   The Court of Appeals below relied only on procedural
due process, but Osborne seeks to defend the judgment on
the basis of substantive due process as well. He asks that
we recognize a freestanding right to DNA evidence
untethered from the liberty interests he hopes to vindicate
with it. We reject the invitation and conclude, in the
circumstances of this case, that there is no such substan
tive due process right. “As a general matter, the Court
has always been reluctant to expand the concept of sub
stantive due process because guideposts for responsible
decisionmaking in this unchartered area are scarce and
open-ended.” Collins v. Harker Heights, 503 U.S. 115, 125
(1992). Osborne seeks access to state evidence so that he
can apply new DNA-testing technology that might prove
him innocent. There is no long history of such a right, and
“[t]he mere novelty of such a claim is reason enough to
doubt that ‘substantive due process’ sustains it.” Reno v.
Flores, 507 U.S. 292, 303 (1993).
   And there are further reasons to doubt. The elected
governments of the States are actively confronting the
challenges DNA technology poses to our criminal justice
systems and our traditional notions of finality, as well as
the opportunities it affords. To suddenly constitutionalize
this area would short-circuit what looks to be a prompt
and considered legislative response. The first DNA testing
statutes were passed in 1994 and 1997. Act of Aug. 2,
1994, ch. 737, 1994 N. Y. Laws 3709 (codified at N. Y.
Crim. Proc. Law Ann. §440.30(1–a) (West)); Act of May 9,
1997, Pub. Act No. 90–141, 1997 Ill. Laws 2461 (codified at
725 Ill. Comp. Stat., ch. 725, §5/116–3(a) (West)). In the
past decade, 44 States and the Federal Government have
followed suit, reflecting the increased availability of DNA
testing. As noted, Alaska itself is considering such legisla
tion. See supra, at 9. “By extending constitutional protec
tion to an asserted right or liberty interest, we, to a great
extent, place the matter outside the arena of public debate
20    DISTRICT ATTORNEY’S OFFICE FOR THIRD JUDICIAL
                    DIST. v. OSBORNE
                    Opinion of the Court

and legislative action. We must therefore exercise the
utmost care whenever we are asked to break new ground
in this field.” Glucksberg, 521 U. S., at 720 (internal
quotation marks omitted). “[J]udicial imposition of a
categorical remedy . . . might pretermit other responsible
solutions being considered in Congress and state legisla
tures.” Murray v. Giarratano, 492 U.S. 1, 14 (1989)
(KENNEDY, J., concurring in judgment). If we extended
substantive due process to this area, we would cast these
statutes into constitutional doubt and be forced to take
over the issue of DNA access ourselves. We are reluctant
to enlist the Federal Judiciary in creating a new constitu
tional code of rules for handling DNA.4
   Establishing a freestanding right to access DNA evi
dence for testing would force us to act as policymakers,
and our substantive-due-process rulemaking authority
would not only have to cover the right of access but a
myriad of other issues. We would soon have to decide if
there is a constitutional obligation to preserve forensic
evidence that might later be tested. Cf. Arizona v.
Youngblood, 488 U.S. 51, 56–58 (1988). If so, for how
long? Would it be different for different types of evidence?
Would the State also have some obligation to gather such
evidence in the first place? How much, and when? No
doubt there would be a miscellany of other minor direc
tives. See, e.g., Harvey v. Horan, 285 F.3d 298, 300–301
(CA4 2002) (Wilkinson, C. J., concurring in denial of
rehearing).
——————
  4 The  dissent asserts that our position “resembles” Justice Harlan’s
dissent in Miranda v. Arizona, 384 U.S. 436 (1966). Post, at 15–16,
n. 10 (opinion of STEVENS, J.). Miranda devised rules to safeguard a
constitutional right the Court had already recognized. Indeed, the
underlying requirement at issue in that case that confessions be volun
tary had “roots” going back centuries. Dickerson v. United States, 530
U.S. 428, 432–433 (2000). In contrast, the asserted right to access
DNA evidence is unrooted in history or tradition, and would thrust the
Federal Judiciary into an area previously left to state courts and
legislatures.
                  Cite as: 557 U. S. ____ (2009)           21

                      Opinion of the Court

  In this case, the evidence has already been gathered and
preserved, but if we extend substantive due process to this
area, these questions would be before us in short order,
and it is hard to imagine what tools federal courts would
use to answer them. At the end of the day, there is no
reason to suppose that their answers to these questions
would be any better than those of state courts and legisla
tures, and good reason to suspect the opposite. See
Collins, supra, at 125; Glucksberg, supra, at 720.
                         *     *    *
   DNA evidence will undoubtedly lead to changes in the
criminal justice system. It has done so already. The
question is whether further change will primarily be made
by legislative revision and judicial interpretation of the
existing system, or whether the Federal Judiciary must
leap ahead—revising (or even discarding) the system by
creating a new constitutional right and taking over re
sponsibility for refining it.
   Federal courts should not presume that state criminal
procedures will be inadequate to deal with technological
change. The criminal justice system has historically
accommodated new types of evidence, and is a time-tested
means of carrying out society’s interest in convicting the
guilty while respecting individual rights. That system,
like any human endeavor, cannot be perfect. DNA evi
dence shows that it has not been. But there is no basis for
Osborne’s approach of assuming that because DNA has
shown that these procedures are not flawless, DNA evi
dence must be treated as categorically outside the process,
rather than within it. That is precisely what his §1983
suit seeks to do, and that is the contention we reject.
   The judgment of the Court of Appeals is reversed, and
the case is remanded for further proceedings consistent
with this opinion.
                                             It is so ordered.
                  Cite as: 557 U. S. ____ (2009)            1

                      ALITO, J., concurring

SUPREME COURT OF THE UNITED STATES
                          _________________

                            No. 08–6
                          _________________


  DISTRICT ATTORNEY’S OFFICE FOR THE THIRD 

    JUDICIAL DISTRICT, ET AL., PETITIONERS v.

             WILLIAM G. OSBORNE

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT

                         [June 18, 2009] 


   JUSTICE ALITO, with whom JUSTICE KENNEDY joins,
and with whom JUSTICE THOMAS joins as to Part II,
concurring.
   Respondent was convicted for a brutal sexual assault.
At trial, the defense declined to have DNA testing done on
a semen sample found at the scene of the crime. Defense
counsel explained that this decision was made based on
fear that the testing would provide further evidence of
respondent’s guilt. After conviction, in an unsuccessful
attempt to obtain parole, respondent confessed in detail to
the crime. Now, respondent claims that he has a federal
constitutional right to test the sample and that he can go
directly to federal court to obtain this relief without giving
the Alaska courts a full opportunity to consider his claim.
   I agree with the Court’s resolution of respondent’s con
stitutional claim. In my view, that claim also fails for two
independent reasons beyond those given by the majority.
First, a state prisoner asserting a federal constitutional
right to perform such testing must file a petition for a writ
of habeas corpus, not an action under 42 U.S. C. §1983, as
respondent did here, and thus must exhaust state reme
dies, see 28 U.S. C. §2254(b)(1)(A). Second, even though
respondent did not exhaust his state remedies, his claim
may be rejected on the merits, see §2254(b)(2), because a
2    DISTRICT ATTORNEY’S OFFICE FOR THIRD JUDICIAL
                   DIST. v. OSBORNE
                   ALITO, J., concurring

defendant who declines the opportunity to perform DNA
testing at trial for tactical reasons has no constitutional
right to perform such testing after conviction.
                              I
   As our prior opinions illustrate, it is sometimes difficult
to draw the line between claims that are properly brought
in habeas and those that may be brought under 42 U.S. C.
§1983. See Preiser v. Rodriguez, 411 U.S. 475 (1973);
Heck v. Humphrey, 512 U.S. 477 (1994); Wilkinson v.
Dotson, 544 U.S. 74 (2005). But I think that this case
falls on the habeas side of the line.
   We have long recognized the principles of federalism
and comity at stake when state prisoners attempt to use
the federal courts to attack their final convictions. See,
e.g., Darr v. Burford, 339 U.S. 200, 204 (1950); Braden v.
30th Judicial Circuit Court of Ky., 410 U.S. 484, 490–491
(1973); Preiser, supra, at 491–492; Rose v. Lundy, 455
U.S. 509, 518–519 (1982); Rhines v. Weber, 544 U.S. 269,
273–274 (2005). We accordingly held that “ ‘it would be
unseemly in our dual system of government for a federal
district court to upset a state court conviction without an
opportunity to the state courts to correct a constitutional
violation.’ ” Lundy, supra, at 518 (quoting Darr, supra, at
204). Congress subsequently codified Lundy’s exhaustion
requirement in the Antiterrorism and Effective Death
Penalty Act of 1996 (AEDPA), 28 U.S. C. §2254(b)(1)(A).
   We also have long recognized the need to impose sharp
limits on state prisoners’ efforts to bypass state courts
with their discovery requests. See, e.g., Wainwright v.
Sykes, 433 U.S. 72, 87–90 (1977); Keeney v. Tamayo-
Reyes, 504 U.S. 1, 8–10 (1992); Williams v. Taylor, 529
U.S. 420, 436 (2000). For example, we have held that
“concerns of finality, comity, judicial economy, and chan
neling the resolution of claims into the most appropriate
forum” require a state prisoner to show “cause-and
                 Cite as: 557 U. S. ____ (2009)            3

                     ALITO, J., concurring

prejudice” before asking a federal habeas court to hold an
evidentiary hearing. Keeney, supra, at 8. That result
reduces opportunities for “ ‘sandbagging’ on the part of
defense lawyers,” Sykes, supra, at 89, and it “reduces the
‘inevitable friction’ that results when a federal habeas
court ‘overturns either the factual or legal conclusions
reached by the state-court system,’ ” Keeney, supra, at 9
(quoting Sumner v. Mata, 449 U.S. 539, 550 (1981); brack
ets omitted). Congress subsequently codified Keeney’s
cause-and-prejudice rule in AEDPA, 28 U.S. C.
§2254(e)(2).
   The rules set forth in our cases and codified in AEDPA
would mean very little if state prisoners could simply
evade them through artful pleading. For example, I take
it as common ground that a state prisoner’s claim under
Brady v. Maryland, 373 U.S. 83 (1963), must be brought
in habeas because that claim, if proved, would invalidate
the judgment of conviction or sentence (and thus the
lawfulness of the inmate’s confinement). See Heck, supra,
at 481. But under respondent’s view, I see no reason why
a Brady claimant could not bypass the state courts and file
a §1983 claim in federal court, contending that he has a
due process right to search the State’s files for exculpatory
evidence. Allowing such a maneuver would violate the
principles embodied in Lundy, Keeney, and AEDPA.
   Although respondent has now recharacterized his claim
in an effort to escape the requirement of proceeding in
habeas, in his complaint he squarely alleged that the
State “deprived [him] of access to exculpatory evidence in
violation of Brady[, supra], and the Due Process Clause of
the Fourteenth Amendment to the U. S. Constitution.”
App. 37. That allegedly “exculpatory” evidence—which
Brady defines as “evidence favorable to [the] accused” and
“material either to guilt or to punishment,” 373 U. S., at
87—would, by definition, undermine respondent’s “guilt”
or “punishment” if his allegations are true. Such claims
4       DISTRICT ATTORNEY’S OFFICE FOR THIRD JUDICIAL
                      DIST. v. OSBORNE
                      ALITO, J., concurring

should be brought in habeas, see Heck, supra, at 481, and
respondent cannot avoid that result by attempting to
bring his claim under §1983, see Dotson, supra, at 92
(KENNEDY, J., dissenting).1
  It is no answer to say, as respondent does, that he sim
ply wants to use §1983 as a discovery tool to lay the foun
dation for a future state postconviction application, a state
clemency petition, or a request for relief by means of
“prosecutorial consent.” See Brief for Respondent 23.
Such tactics implicate precisely the same federalism and
comity concerns that motivated our decisions (and Con
gress’) to impose exhaustion requirements and discovery
limits in federal habeas proceedings. If a petitioner can
evade the habeas statute’s exhaustion requirements in
this way, I see no reason why a state prisoner asserting an
ordinary Brady claim—i.e., a state prisoner who claims
that the prosecution failed to turn over exculpatory evi
dence prior to trial—could not follow the same course.
  What respondent seeks was accurately described in his
complaint—the discovery of evidence that has a material
bearing on his conviction. Such a claim falls within “the
core” of habeas. Preiser, supra, at 489. Recognition of a
constitutional right to postconviction scientific testing of
evidence in the possession of the prosecution would repre
sent an expansion of Brady and a broadening of the dis
covery rights now available to habeas petitioners. See 28
——————
    1 This
         case is quite different from Dotson. In that case, two state
prisoners filed §1983 actions challenging the constitutionality of Ohio’s
parole procedures and seeking “a new parole hearing that may or may
not result in release, prescription of the composition of the hearing
panel, and specification of the procedures to be followed.” 544 U. S., at
86 (SCALIA, J., concurring). Regardless of whether such remedies fall
outside the authority of federal habeas judges, compare id., at 86–87,
with id., at 88–92 (KENNEDY, J., dissenting), there is no question that
the relief respondent seeks in this case—“exculpatory” evidence that
tends to prove his innocence—lies “within the core of habeas corpus,”
Preiser v. Rodriguez, 411 U.S. 475, 487 (1973).
                     Cite as: 557 U. S. ____ (2009)                   5

                         ALITO, J., concurring

U. S. C. §2254 Rule 6. We have never previously held that
a state prisoner may seek discovery by means of a §1983
action, and we should not take that step here. I would
hold that respondent’s claim (like all other Brady claims)
should be brought in habeas.
                              II
   The principles of federalism, comity, and finality are not
the only ones at stake for the State in cases like this one.
To the contrary, DNA evidence creates special opportuni
ties, risks, and burdens that implicate important state
interests. Given those interests—and especially in light of
the rapidly evolving nature of DNA testing technology—
this is an area that should be (and is being) explored
“through the workings of normal democratic processes in
the laboratories of the States.” Atkins, supra, at 326
(Rehnquist, C. J., dissenting).2
——————
  2 Forty-six States, plus the District of Columbia and the Federal Gov

ernment, have recently enacted DNA testing statutes. See 18 U.S. C.
§3600; Ariz. Rev. Stat. Ann. §13–4240 (West 2001); Ark. Code Ann.
§16–112–202 (2006); Cal. Penal Code Ann. §1405 (West Supp. 2009);
Colo. Rev. Stat. Ann. §18–1–413 (2008); Conn. Gen. Stat. §52–582
(2009); Del. Code Ann., Tit. 11, §4504 (2007); D. C. Code §§22–4133 to
§§22–4135 (2008 Supp.); Fla. Stat. §925.11 (2007); Ga. Code Ann. §5–5–
41 (Supp. 2008); Haw. Rev. Stat. §844D–123 (2008 Cum. Supp.); Idaho
Code §19–4902 (Lexis 2004); Ill. Comp. Stat., ch., 725, §5/116–3 (West
2006); Ind. Code Ann. §35–38–7–5 (West 2004); Iowa Code §81.10
(2009); Kan. Stat. Ann. §21–2512 (2007); Ky. Rev. Stat. Ann. §422.285
(Lexis Supp. 2008); La. Code Crim. Proc. Ann., Art. 926.1 (West Supp.
2009); Me. Rev. Stat. Ann., Tit. 15, §2137 (Supp. 2008); Md. Crim. Proc.
Code Ann. §8–201 (Lexis 2008); Mich. Comp. Laws Ann. §770.16 (West
Supp. 2009); Minn. Stat. §590.01 (2008); Mo. Rev. Stat. §547.035 (2008
Cum. Supp.); Mont. Code Ann. §46–21–110 (2007); Neb. Rev. Stat. §29–
4120 (2008); Nev. Rev. Stat. §176.0918 (2007); N. H. Rev. Stat. Ann.
§651–D:2 (2007); N. J. Stat. Ann. §2A:84A–32a (West Supp. 2009);
N. M. Stat. Ann. §31–1a–2 (Supp. 2008); N. Y. Crim. Proc. Law Ann.
§440.30(1–a) (West 2005); N. C. Gen. Stat. Ann. §15A–269 (Lexis 2007);
N. D. Cent. Code Ann. §29–32.1–15 (Lexis 2006); Ohio Rev. Code Ann.
§2953.72 (Lexis Supp. 2009); Ore. Rev. Stat. §138.690 (2007); 42 Pa.
6    DISTRICT ATTORNEY’S OFFICE FOR THIRD JUDICIAL
                   DIST. v. OSBORNE
                   ALITO, J., concurring

                              A
  As the Court notes, DNA testing often produces highly
reliable results. See ante, at 8. Indeed, short tandem
repeat (STR) “DNA tests can, in certain circumstances,
establish to a virtual certainty whether a given individual
did or did not commit a particular crime.” Harvey v.
Horan, 285 F.3d 298, 305 (CA4 2002) (Luttig, J., respect
ing denial of rehearing en banc). Because of that potential
for “virtual certainty,” JUSTICE STEVENS argues that the
State should welcome respondent’s offer to perform mod
ern DNA testing (at his own expense) on the State’s DNA
evidence; the test will either confirm respondent’s guilt (in
which case the State has lost nothing) or exonerate him (in
which case the State has no valid interest in detaining
—————— 

Cons. Stat. §9543.1 (2006); R. I. Gen. Laws §10–9.1–11 (Supp. 2008); 

S. C. Code Ann. §17–28–30 (Supp. 2008); Tenn. Code Ann. §40–30–304
(2006); Tex. Code Crim. Proc. Ann., Arts. 64.01–64.05 (Vernon 2006 and
Supp. 2008); Utah Code Ann. §78B–9–300 to 78B–9–304 (Lexis 2008
Supp.); Vt. Stat. Ann., Tit. 13, §5561 (Supp. 2008); Va. Code Ann.
§19.2–327.1 (Lexis 2008); Wash. Rev. Code §10.73.170 (2008); W. Va.
Code Ann. §15–2B–14 (Lexis Supp. 2008); Wis. Stat. §974.07 (2005–
2006); Wyo. Stat. Ann. §7–12–303 (2008 Supp.). The pace of the legis
lative response has been so fast that two States have enacted statutes
while this case was sub judice: The Governor of South Dakota signed a
DNA access law on March 11, 2009, see H. R. 1166, and the Governor of
Mississippi signed a DNA access law on March 16, 2009, see S. 2709.
The only States that do not have DNA-testing statutes are Alabama,
Alaska, Massachusetts, and Oklahoma; and at least three of those
States have addressed the issue through judicial decisions. See Fagan
v. State, 957 So. 2d 1159 (Ala. Crim. App. 2007); Osborne v. State, 110
P.3d 986, 995 (Alaska App. 2005) (Osborne I); Commonwealth v.
Donald, 66 Mass. App. 1110, 848 N.E.2d 447 (2006). Because the
Court relies on such evidence, JUSTICE STEVENS accuses it of “re
sembl[ing]” Justice Harlan’s position in Miranda v. Arizona, 384 U.S.
436 (1966). See post, at 15, n. 10 (quoting 384 U. S., at 523–524 (dis
senting opinion)). I can think of worse things than sharing Justice
Harlan’s judgment that “this Court’s too rapid departure from existing
constitutional standards” may “frustrat[e]” the States’ “long-range and
lasting” legislative efforts. Id., at 524.
                 Cite as: 557 U. S. ____ (2009)            7

                     ALITO, J., concurring

him). See post, at 10–12.
  Alas, it is far from that simple. First, DNA testing—
even when performed with modern STR technology, and
even when performed in perfect accordance with proto
cols—often fails to provide “absolute proof” of anything.
Post, at 12 (STEVENS, J., dissenting). As one scholar has
observed:
    “[F]orensic DNA testing rarely occurs [under] idyllic
    conditions. Crime scene DNA samples do not come
    from a single source obtained in immaculate condi
    tions; they are messy assortments of multiple un
    known persons, often collected in the most difficult
    conditions. The samples can be of poor quality due to
    exposure to heat, light, moisture, or other degrading
    elements. They can be of minimal or insufficient
    quantity, especially as investigators push DNA test
    ing to its limits and seek profiles from a few cells re
    trieved from cigarette butts, envelopes, or soda cans.
    And most importantly, forensic samples often consti
    tute a mixture of multiple persons, such that it is not
    clear whose profile is whose, or even how many pro
    files are in the sample at all. All of these factors make
    DNA testing in the forensic context far more subjec
    tive than simply reporting test results . . . .” Murphy,
    The Art in the Science of DNA: A Layperson’s Guide
    to the Subjectivity Inherent in Forensic DNA Typing,
    58 Emory L. J. 489, 497 (2008) (footnotes omitted).
See also R. Michaelis, R. Flanders, & P. Wulff, A Litiga
tor’s Guide to DNA 341 (2008) (hereinafter Michaelis)
(noting that even “STR analyses are plagued by issues of
suboptimal samples, equipment malfunctions and human
error, just as any other type of forensic DNA test”); Harvey
v. Horan, 278 F.3d 370, 383, n. 4 (CA4 2002) (King, J.,
concurring in part and concurring in judgment) (noting
that the first STR DNA test performed under Virginia’s
8    DISTRICT ATTORNEY’S OFFICE FOR THIRD JUDICIAL
                   DIST. v. OSBORNE
                   ALITO, J., concurring

postconviction DNA access statute was inconclusive).
Such concerns apply with particular force where, as here,
the sample is minuscule, it may contain three or more
persons’ DNA, and it may have degraded significantly
during the 24 or more hours it took police to recover it.
   Second, the State has important interests in maintain
ing the integrity of its evidence, and the risks associated
with evidence contamination increase every time someone
attempts to extract new DNA from a sample. According to
Professor John Butler—who is said to have written “the
canonical text on forensic DNA typing,” Murphy, supra, at
493, n. 16—“[t]he extraction process is probably where the
DNA sample is more susceptible to contamination in the
laboratory than at any other time in the forensic DNA
analysis process,” J. Butler, Forensic DNA Typing 42 (2d
ed. 2005).
   Indeed, modern DNA testing technology is so powerful
that it actually increases the risks associated with mis
handling evidence. STR tests, for example, are so sensi
tive that they can detect DNA transferred from person X
to a towel (with which he wipes his face), from the towel to
Y (who subsequently wipes his face), and from Y’s face to a
murder weapon later wielded by Z (who can use STR
technology to blame X for the murder). See Michaelis 62–
64; Thompson, Ford, Doom, Raymer, & Krane, Evaluating
Forensic DNA Evidence: Essential Elements of a Compe
tent Defense Review (Part 2), The Champion, May 2003,
pp. 25–26. Any test that is sensitive enough to pick up
such trace amounts of DNA will be able to detect even the
slightest, unintentional mishandling of evidence. See
Michaelis 63 (cautioning against mishandling evidence
because “two research groups have already demonstrated
the ability to obtain STR profiles from fingerprints on
paper or evidence objects”). And that is to say nothing of
the intentional DNA-evidence-tampering scandals that
have surfaced in recent years. See, e.g., Murphy, The New
                 Cite as: 557 U. S. ____ (2009)            9

                     ALITO, J., concurring

Forensics: Criminal Justice, False Certainty, and the
Second Generation of Scientific Evidence, 95 Calif. L. Rev.
721, 772–773 (2007) (collecting examples). It gives short
shrift to such risks to suggest that anyone—including
respondent, who has twice confessed to his crime, has
never recanted, and passed up the opportunity for DNA
testing at trial—should be given a never-before-recognized
constitutional right to rummage through the State’s ge
netic-evidence locker.
   Third, even if every test was guaranteed to provide a
conclusive answer, and even if no one ever contaminated a
DNA sample, that still would not justify disregarding the
other costs associated with the DNA-access regime pro
posed by respondent. As the Court notes, recognizing a
prisoner’s freestanding right to access the State’s DNA
evidence would raise numerous policy questions, not the
least of which is whether and to what extent the State is
constitutionally obligated to collect and preserve such
evidence. See ante, at 20. But the policy problems do not
end there.
   Even without our creation and imposition of a manda
tory-DNA-access regime, state crime labs are already
responsible for maintaining and controlling hundreds of
thousands of new DNA samples every year. For example,
in the year 2005, the State of North Carolina processed
DNA samples in approximately 1,900 cases, while the
State of Virginia processed twice as many. See Office of
State Budget and Management, Cost Study of DNA Test
ing and Analysis As Directed by Session Law 2005–267,
Section 15.8, pp. 5, 8 (Mar. 1, 2006) (hereinafter North
Carolina Study), http://www.osbm.state.nc.us/files/pdf_
files/3-1-2006FinalDNAReport.pdf (all Internet materials
as visited June 16, 2009, and available in Clerk of Court’s
case file); see also id., at 8 (noting that the State of Iowa
processed DNA samples in 1,500 cases in that year). Each
case often entails many separate DNA samples. See
10   DISTRICT ATTORNEY’S OFFICE FOR THIRD JUDICIAL
                   DIST. v. OSBORNE
                   ALITO, J., concurring

Wisconsin Criminal Justice Study Commission, Position
Paper: “Decreasing the Turnaround Time for DNA Test
ing,” p. 2 (hereinafter Wisconsin Study), http://www.wcjsc.
org/WCJSC_Report_on_DNA_Backlog.pdf (“An average
case consists of 8 samples”). And these data—which are
now four years out of date—dramatically underestimate
the States’ current DNA-related caseloads, which expand
at an average annual rate of around 24%. See Wisconsin
Dept. of Justice, Review of State Crime Lab Resources for
DNA Analysis 6 (Feb. 12, 2007), http://www.doj.state.
wi.us/news/files/dnaanalysisplan.pdf.
  The resources required to process and analyze these
hundreds of thousands of samples have created severe
backlogs in state crime labs across the country. For ex
ample, the State of Wisconsin reports that it receives
roughly 17,600 DNA samples per year, but its labs can
process only 9,600. Wisconsin Study 2. Similarly, the
State of North Carolina reports that “[i]t is not unusual for
the [State] Crime Lab to have several thousand samples
waiting to be outsourced due to the federal procedures for
[the State’s] grant. This is not unique to North Carolina
but a national issue.” North Carolina Study 9.
  The procedures that the state labs use to handle these
hundreds of thousands of DNA samples provide fertile
ground for litigation. For example, in Commonwealth v.
Duarte, 56 Mass. App. 714, 723, 780 N.E.2d 99, 106
(2002), the defendant argued that “the use of a thermome
ter that may have been overdue for a standardization
check rendered the DNA analysis unreliable and inadmis
sible” in his trial for raping a 13-year-old girl. The court
rejected that argument and held “that the status of the
thermometer went to the weight of the evidence, and not
to its admissibility,” id., at 724, 780 N.E. 2d, at 106, and
the court ultimately upheld Duarte’s conviction after
reviewing the testimony of the deputy director of the
laboratory that the Commonwealth used for the DNA
                 Cite as: 557 U. S. ____ (2009)           11

                     ALITO, J., concurring

tests, see ibid. But the case nevertheless illustrates “that
no detail of laboratory operation, no matter how minute, is
exempt as a potential point on which a defense attorney
will question the DNA evidence.” Michaelis 68; see also
id., at 68–69 (discussing the policy implications of Duarte).
   My point in recounting the burdens that postconviction
DNA testing imposes on the Federal Government and the
States is not to denigrate the importance of such testing.
Instead, my point is that requests for postconviction DNA
testing are not cost free. The Federal Government and the
States have a substantial interest in the implementation
of rules that regulate such testing in a way that harnesses
the unique power of DNA testing while also respecting the
important governmental interests noted above. The Fed
eral Government and the States have moved expeditiously
to enact rules that attempt to perform this role. And as
the Court holds, it would be most unwise for this Court,
wielding the blunt instrument of due process, to interfere
prematurely with these efforts.
                              B
   I see no reason for such intervention in the present case.
When a criminal defendant, for tactical purposes, passes
up the opportunity for DNA testing at trial, that defen
dant, in my judgment, has no constitutional right to de
mand to perform DNA testing after conviction. Recogni
tion of such a right would allow defendants to play games
with the criminal justice system. A guilty defendant could
forgo DNA testing at trial for fear that the results would
confirm his guilt, and in the hope that the other evidence
would be insufficient to persuade the jury to find him
guilty. Then, after conviction, with nothing to lose, the
defendant could demand DNA testing in the hope that
some happy accident—for example, degradation or con
tamination of the evidence—would provide the basis for
seeking postconviction relief. Denying the opportunity for
12    DISTRICT ATTORNEY’S OFFICE FOR THIRD JUDICIAL
                    DIST. v. OSBORNE
                    ALITO, J., concurring

such an attempt to game the criminal justice system
should not shock the conscience of the Court.
   There is ample evidence in this case that respondent
attempted to game the system. At trial, respondent’s
lawyer made an explicit, tactical decision to forgo restric
tion-fragment-length-polymorphism (RFLP) testing in
favor of less-reliable DQ Alpha testing. Having forgone
more accurate DNA testing once before, respondent’s
reasons for seeking it now are suspect. It is true that the
STR testing respondent now seeks is even more advanced
than the RFLP testing he declined—but his counsel did
not decline RFLP testing because she thought it was not
good enough; she declined because she thought it was too
good. Osborne I, 110 P.3d 986, 990 (Alaska App. 2005).
“[A] defendant should not be allowed to take a gambler’s
risk and complain only if the cards [fall] the wrong way.”
Osborne v. State, 163 P.3d 973, 984 (Alaska App. 2007)
(Osborne II) (Mannheimer, J., concurring) (internal quota
tion marks omitted).
   JUSTICE STEVENS contends that respondent should not
be bound by his attorney’s tactical decision and notes that
respondent testified in the state postconviction proceeding
that he strongly objected to his attorney’s strategy. See
post, at 11–12, n. 8. His attorney, however, had no mem
ory of that objection, and the state court did not find that
respondent’s testimony was truthful.3 Nor do we have
reason to assume that respondent was telling the truth,
particularly since he now claims that he lied at his parole
hearing when he twice confessed to the crimes for which
——————
    3 The state court noted that respondent’s trial counsel “ ‘disbelieved

Osborne’s statement that he did not commit the crime’ ” and therefore
“ ‘elected to avoid the possibility of obtaining DNA test results that
might have confirmed Osborne’s culpability.’ ” Osborne I, 110 P. 3d, at
990. Given the reasonableness of trial counsel’s judgment, the state
court held that respondent’s protestations (whether or not he made
them) were irrelevant. Id., at 991–992.
                     Cite as: 557 U. S. ____ (2009)                    13

                          ALITO, J., concurring

he was convicted.
  In any event, even assuming for the sake of argument
that respondent did object at trial to his attorney’s strat
egy, it is a well-accepted principle that, except in a few
carefully defined circumstances, a criminal defendant is
bound by his attorney’s tactical decisions unless the attor
ney provided constitutionally ineffective assistance. See
Vermont v. Brillon, 556 U.S. ___, ___ (2009) (slip op., at
8).4 Here, the state postconviction court rejected respon
dent’s ineffective-assistance claim, Osborne I, supra, at
991–992; respondent does not challenge that holding; and
we must therefore proceed on the assumption that his
attorney’s decision was reasonable and binding.5
                        *    *     *
  If a state prisoner wants to challenge the State’s refusal
to permit postconviction DNA testing, the prisoner should
proceed under the habeas statute, which duly accounts for
——————
  4 In adopting rules regarding postconviction DNA testing, the Federal
and State Governments may choose to alter the traditional authority of
defense counsel with respect to DNA testing. For example, the federal
statute provides that a prisoner’s declination of DNA testing at trial
bars a request for postconviction testing only if the prisoner knowingly
and voluntarily waived that right in a proceeding occurring after the
enactment of the federal statute. 18 U.S. C. §3600(a)(3)(A)(i). But
Alaska has specifically decided to retain the general rule regarding the
authority of defense counsel. See Osborne I, supra, at 991–992 (citing
Simeon v. State, 90 P.3d 181, 184 (Alaska App. 2004)).
   5 JUSTICE STEVENS is quite wrong to suggest that the application of

this familiar principle in the present context somehow lessens the
prosecution’s burden to prove a defendant’s guilt. Post, at 12, n. 8
(citing Sandstrom v. Montana, 442 U.S. 510 (1979); In re Winship, 397
U.S. 358 (1970)). Respondent is not challenging the sufficiency of the
State’s evidence at trial. Rather, he claims that he has a right to obtain
evidence that may be useful to him in a variety of postconviction
proceedings. The principle that the prosecution must prove its case
beyond a reasonable doubt and the principle that a defendant has no
obligation to prove his innocence are not implicated in any way by the
issues in this case.
14   DISTRICT ATTORNEY’S OFFICE FOR THIRD JUDICIAL
                   DIST. v. OSBORNE
                   ALITO, J., concurring

the interests of federalism, comity, and finality. And in
considering the merits of such a claim, the State’s weighty
interests cannot be summarily dismissed as “ ‘arbitrary, or
conscience shocking.’ ” Post, at 10 (STEVENS, J., dissent
ing). With these observations, I join the opinion of the
Court.
                    Cite as: 557 U. S. ____ (2009)            1

                       STEVENS, J., dissenting

SUPREME COURT OF THE UNITED STATES
                            _________________

                              No. 08–6
                            _________________


  DISTRICT ATTORNEY’S OFFICE FOR THE THIRD 

    JUDICIAL DISTRICT, ET AL., PETITIONERS v.

             WILLIAM G. OSBORNE

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT

                           [June 18, 2009] 


   JUSTICE STEVENS, with whom JUSTICE GINSBURG and
JUSTICE BREYER join, and with whom JUSTICE SOUTER
joins as to Part I, dissenting.
   The State of Alaska possesses physical evidence that, if
tested, will conclusively establish whether respondent
William Osborne committed rape and attempted murder.
If he did, justice has been served by his conviction and
sentence. If not, Osborne has needlessly spent decades
behind bars while the true culprit has not been brought to
justice. The DNA test Osborne seeks is a simple one, its
cost modest, and its results uniquely precise. Yet for
reasons the State has been unable or unwilling to articu­
late, it refuses to allow Osborne to test the evidence at his
own expense and to thereby ascertain the truth once and
for all.
   On two equally problematic grounds, the Court today
blesses the State’s arbitrary denial of the evidence Os­
borne seeks. First, while acknowledging that Osborne
may have a due process right to access the evidence under
Alaska’s postconviction procedures, the Court concludes
that Osborne has not yet availed himself of all possible
avenues for relief in state court.1 As both a legal and
——————
 1 Because   the Court assumes arguendo that Osborne’s claim was
2     DISTRICT ATTORNEY’S OFFICE FOR THIRD JUDICIAL 

                     DIST. v. OSBORNE 

                    STEVENS, J., dissenting 


factual matter, that conclusion is highly suspect. More
troubling still, based on a fundamental mischaracteriza­
tion of the right to liberty that Osborne seeks to vindicate,
the Court refuses to acknowledge “in the circumstances of
this case” any right to access the evidence that is grounded
in the Due Process Clause itself. Because I am convinced
that Osborne has a constitutional right of access to the
evidence he wishes to test and that, on the facts of this
case, he has made a sufficient showing of entitlement to
that evidence, I would affirm the decision of the Court of
Appeals.
                              I
  The Fourteenth Amendment provides that “[n]o State
shall . . . deprive any person of life, liberty, or property,
without due process of law.” §1. Our cases have fre­
quently recognized that protected liberty interests may
arise “from the Constitution itself, by reason of guarantees
implicit in the word ‘liberty,’ . . . or it may arise from an
expectation or interest created by state laws or policies.”
Wilkinson v. Austin, 545 U.S. 209, 221 (2005). Osborne
contends that he possesses a right to access DNA evidence
arising from both these sources.
  Osborne first anchors his due process right in Alaska
Stat. §12.72.010(4) (2008). Under that provision, a person
who has been “convicted of, or sentenced for, a crime may
institute a proceeding for post-conviction relief if the
person claims . . . that there exists evidence of material
——————
properly brought under 42 U.S. C. §1983, rather than by an application
for the writ of habeas corpus, I shall state only that I agree with the
Ninth Circuit’s endorsement of Judge Luttig’s analysis of that issue.
See 423 F.3d 1050, 1053–1055 (2005) (citing Harvey v. Horan, 285 F.
3d 298, 308–309 (CA4 2002) (opinion respecting denial of rehearing en
banc)); see also McKithen v. Brown, 481 F.3d 89, 98 (CA2 2007) (agree­
ing that a claim seeking postconviction access to evidence for DNA
testing may be properly brought as a §1983 suit); Savory v. Lyons, 469
F.3d 667, 669 (CA7 2006) (same); Bradley v. Pryor, 305 F.3d 1287,
1290–1291 (CA11 2002) (same).
                      Cite as: 557 U. S. ____ (2009)                      3

                         STEVENS, J., dissenting

facts, not previously presented and heard by the court,
that requires vacation of the conviction or sentence in the
interest of justice.” Ibid.2 Osborne asserts that exculpa­
tory DNA test results obtained using state-of-the-art Short
Tandem Repeat (STR) and Mitochondrial (mtDNA) analy­
sis would qualify as newly discovered evidence entitling
him to relief under the state statute. The problem is that
the newly discovered evidence he wishes to present cannot
be generated unless he is first able to access the State’s
evidence—something he cannot do without the State’s
consent or a court order.
  Although States are under no obligation to provide
mechanisms for postconviction relief, when they choose to
do so, the procedures they employ must comport with the
demands of the Due Process Clause, see Evitts v. Lucey,
469 U.S. 387, 393 (1985), by providing litigants with fair
opportunity to assert their state-created rights. Osborne
contends that by denying him an opportunity to access the
physical evidence, the State has denied him meaningful
access to state postconviction relief, thereby violating his
right to due process.
  Although the majority readily agrees that Osborne has a
protected liberty interest in demonstrating his innocence
with new evidence under Alaska Stat. §12.72.010(4), see
ante, at 14, it rejects the Ninth Circuit’s conclusion that
Osborne is constitutionally entitled to access the State’s
evidence. The Court concludes that the adequacy of the
——————
   2 Ordinarily, claims under §12.72.010(4) must be brought within one

year after the conviction becomes final. §12.72.020(a)(3)(A). However,
the court may hear an otherwise untimely claim based on newly discov­
ered evidence “if the applicant establishes due diligence in presenting
the claim and sets out facts supported by evidence that is admissible
and (A) was not known within . . . two years after entry of the judgment
of conviction if the claim relates to a conviction; . . . (B) is not cumula­
tive to the evidence presented at trial; (C) is not impeachment evidence;
and (D) establishes by clear and convincing evidence that the applicant
is innocent.” §12.72.020(b)(2) (2002).
4     DISTRICT ATTORNEY’S OFFICE FOR THIRD JUDICIAL 

                     DIST. v. OSBORNE 

                    STEVENS, J., dissenting 


process afforded to Osborne must be assessed under the
standard set forth in Medina v. California, 505 U.S. 437
(1992). Under that standard, Alaska’s procedures for
bringing a claim under §12.72.010(4) will not be found to
violate due process unless they “ ‘offen[d] some principle of
justice so rooted in the traditions and conscience of our
people as to be ranked as fundamental,’ or ‘transgres[s]
any recognized principle of fundamental fairness in opera­
tion.’ ” Ante, at 16 (quoting Medina, 505 U. S., at 446,
448).3 After conducting a cursory review of the relevant
statutory text, the Court concludes that Alaska’s proce­
dures are constitutional on their face.
   While I agree that the statute is not facially deficient,
the state courts’ application of §12.72.010(4) raises serious
questions whether the State’s procedures are fundamen­
tally unfair in their operation. As an initial matter, it is
not clear that Alaskan courts ordinarily permit litigants to
utilize the state postconviction statute to obtain new
evidence in the form of DNA tests. The majority assumes
that such discovery is possible based on a single, unpub­
lished, nonprecedential decision from the Alaska Court of
Appeals, see ante, at 16 (citing Patterson v. State, No. A–
8814 (Mar. 8, 2006)), but the State concedes that no liti­
gant yet has obtained evidence for such testing under the
statute.4
   Of even greater concern is the manner in which the
state courts applied §12.72.010(4) to the facts of this case.
——————
  3 Osborne contends that the Court should assess the validity of the

State’s procedures under the test set forth in Mathews v. Eldridge, 424
U.S. 319 (1976), rather than the more exacting test adopted by Medina
v. California, 505 U.S. 437 (1992). In my view, we need not decide
which standard governs because the state court’s denial of access to the
evidence Osborne seeks violates due process under either standard. See
Harvey, 285 F. 3d, at 315 (Luttig, J).
  4 The State explained at oral argument that such testing was ordered

in the Patterson case, but by the time access was granted, the relevant
evidence had been destroyed. See Tr. of Oral Arg. 12.
                     Cite as: 557 U. S. ____ (2009)                     5

                         STEVENS, J., dissenting

In determining that Osborne was not entitled to relief
under the postconviction statute, the Alaska Court of
Appeals concluded that the DNA testing Osborne wished
to obtain could not qualify as “newly discovered” because it
was available at the time of trial. See Osborne v. State,
110 P.3d 986, 992 (2005) (Osborne I). In his arguments
before the state trial court and his briefs to the Alaska
Court of Appeals, however, Osborne had plainly requested
STR DNA testing, a form of DNA testing not yet in use at
the time of his trial. See App. 171, 175; see also 521 F.3d
1118, 1123, n. 2 (CA9 2008). The state appellate court’s
conclusion that the requested testing had been available
at the time of trial was therefore clearly erroneous.5
Given these facts, the majority’s assertion that Osborne
“attempt[ed] to sidestep state process” by failing “to use
the process provided to him by the State” is unwarranted.
Ante, at 17.
   The same holds true with respect to the majority’s sug­
gestion that the Alaska Constitution might provide addi­
tional protections to Osborne above and beyond those
afforded under afforded under §12.72.010(4). In Osborne’s
state postconviction proceedings, the Alaska Court of
Appeals held out the possibility that even when evidence
does not meet the requirements of §12.72.010(4), the State
Constitution might offer relief to a defendant who is able
to make certain threshold showings. See Osborne I, 110
P. 3d, at 995–996. On remand from that decision, how­
ever, the state trial court denied Osborne relief on the
ground that he failed to show that (1) his conviction rested
primarily on eyewitness identification; (2) there was a
demonstrable doubt concerning his identity as the perpe­
——————
  5 The majority avoids confronting this serious flaw in the state court’s

decision by treating its mistaken characterization of the nature of
Osborne’s request as if it were binding. See ante, at 17. But see ante,
at 5, n. 2 (conceding “[i]t is not clear” whether the state court erred in
reaching that conclusion).
6    DISTRICT ATTORNEY’S OFFICE FOR THIRD JUDICIAL 

                    DIST. v. OSBORNE 

                   STEVENS, J., dissenting 


trator; and (3) scientific testing would like be conclusive on
this issue. Osborne v. State, 163 P.3d 973, 979–981
(Alaska App. 2007) (Osborne II). The first two reasons
reduce to an evaluation of the strength of the prosecution’s
original case—a consideration that carries little weight
when balanced against evidence as powerfully dispositive
as an exculpatory DNA test. The final reason offered by
the state court—that further testing would not be conclu­
sive on the issue of Osborne’s guilt or innocence—is surely
a relevant factor in deciding whether to release evidence
for DNA testing. Nevertheless, the state court’s conclu­
sion that such testing would not be conclusive in this case
is indefensible, as evidenced by the State’s recent conces­
sion on that point. See also 521 F.3d 1118, 1136–1139
(CA9 2008) (detailing why the facts of this case do not
permit an inference that any exonerating test result would
be less than conclusive).
   Osborne made full use of available state procedures in
his efforts to secure access to evidence for DNA testing so
that he might avail himself of the postconviction relief
afforded by the State of Alaska. He was rebuffed at every
turn. The manner in which the Alaska courts applied
state law in this case leaves me in grave doubt about the
adequacy of the procedural protections afforded to liti­
gants under Alaska Stat. §12.72.010(4), and provides
strong reason to doubt the majority’s flippant assertion
that if Osborne were “simply [to] see[k] the DNA through
the State’s discovery procedures, he might well get it.”
Ante, at 17. However, even if the Court were correct in its
assumption that Osborne might be given the evidence he
seeks were he to present his claim in state court a second
time, there should be no need for him to do so.
                             II
  Wholly apart from his state-created interest in obtain­
ing postconviction relief under Alaska Stat. §12.72.010(4),
                     Cite as: 557 U. S. ____ (2009)                   7

                        STEVENS, J., dissenting

Osborne asserts a right to access the State’s evidence that
derives from the Due Process Clause itself. Whether
framed as a “substantive liberty interest . . . protected
through a procedural due process right” to have evidence
made available for testing, or as a substantive due process
right to be free of arbitrary government action, see Harvey
v. Horan, 285 F.3d 298, 315, 319 (CA4 2002) (Luttig, J.,
respecting denial of rehearing en banc),6 the result is the
same: On the record now before us, Osborne has estab­
lished his entitlement to test the State’s evidence.
   The liberty protected by the Due Process Clause is not a
creation of the Bill of Rights. Indeed, our Nation has long
recognized that the liberty safeguarded by the Constitu­
tion has far deeper roots. See Declaration of Independence
¶2 (holding it self-evident that “all men are. . . endowed by
their Creator with certain unalienable Rights,” among
which are “Life, Liberty, and the pursuit of Happiness”);
see also Meachum v. Fano, 427 U.S. 215, 230 (1976)
(STEVENS, J., dissenting). The “most elemental” of the
liberties protected by the Due Process Clause is “the inter­
est in being free from physical detention by one’s own
government.” Hamdi v. Rumsfeld, 542 U.S. 507, 529
(2004) (plurality opinion); see Foucha v. Louisiana, 504
U.S. 71, 80 (1992) (“Freedom from bodily restraint has
always been at the core of the liberty protected by the Due
Process Clause”).
   Although a valid criminal conviction justifies punitive
detention, it does not entirely eliminate the liberty inter­
ests of convicted persons. For while a prisoner’s “rights
may be diminished by the needs and exigencies of the
institutional environment[,] . . . [t]here is no iron curtain

——————
  6 See  Harvey, 285 F. 3d, at 318 (Luttig, J.) (“[T]he claimed right of
access to evidence partakes of both procedural and substantive due
process. And with a claim such as this, the line of demarcation is
faint”).
8    DISTRICT ATTORNEY’S OFFICE FOR THIRD JUDICIAL 

                    DIST. v. OSBORNE 

                   STEVENS, J., dissenting 


drawn between the Constitution and the prisons of this
country.” Wolff v. McDonnell, 418 U.S. 539, 555–556
(1974); Shaw v. Murphy, 532 U.S. 223, 228–229 (2001)
(“[I]ncarceration does not divest prisoners of all constitu­
tional protections”). Our cases have recognized protected
interests in a variety of postconviction contexts, extending
substantive constitutional protections to state prisoners on
the premise that the Due Process Clause of the Fourteenth
Amendment requires States to respect certain fundamen­
tal liberties in the postconviction context. See, e.g.,
Thornburgh v. Abbott, 490 U.S. 401, 407 (1989) (right to
free speech); Turner v. Safley, 482 U.S. 78, 84 (1987)
(right to marry); Cruz v. Beto, 405 U.S. 319, 322 (1972)
(per curiam) (right to free exercise of religion); Lee v.
Washington, 390 U.S. 333 (1968) (per curiam) (right to be
free of racial discrimination); Johnson v. Avery, 393 U.S.
483 (1969) (right to petition government for redress of
grievances). It is therefore far too late in the day to ques­
tion the basic proposition that convicted persons such as
Osborne retain a constitutionally protected measure of
interest in liberty, including the fundamental liberty of
freedom from physical restraint.
   Recognition of this right draws strength from the fact
that 46 States and the Federal Government have passed
statutes providing access to evidence for DNA testing, and
3 additional states (including Alaska) provide similar
access through court-made rules alone, see Brief for State
of California et al. as Amici Curiae 3–4, n. 1, and 2; ante,
at 9. These legislative developments are consistent with
recent trends in legal ethics recognizing that prosecutors
are obliged to disclose all forms of exculpatory evidence
that come into their possession following conviction. See,
e.g., ABA Model Rules of Professional Conduct 3.8(g)–(h)
(2008); see also Imbler v. Pachtman, 424 U.S. 409, 427, n.
25 (1976) (“[A]fter a conviction the prosecutor also is
bound by the ethics of his office to inform the appropriate
                 Cite as: 557 U. S. ____ (2009)            9

                    STEVENS, J., dissenting

authority of after-acquired or other information that casts
doubt upon the correctness of the conviction”). The fact
that nearly all the States have now recognized some post­
conviction right to DNA evidence makes it more, not less,
appropriate to recognize a limited federal right to such
evidence in cases where litigants are unfairly barred from
obtaining relief in state court.
   Insofar as it is process Osborne seeks, he is surely enti­
tled to less than “the full panoply of rights,” that would be
due a criminal defendant prior to conviction, see Morrissey
v. Brewer, 408 U.S. 471, 480 (1972). That does not mean,
however, that our pretrial due process cases have no rele­
vance in the postconviction context. In Brady v. Mary
land, 373 U.S. 83, 87 (1963), we held that the State vio­
lates due process when it suppresses “evidence favorable
to an accused” that is “material either to guilt or to pun­
ishment, irrespective of the good faith or bad faith of the
prosecution.” Although Brady does not directly provide for
a postconviction right to such evidence, the concerns with
fundamental fairness that motivated our decision in that
case are equally present when convicted persons such as
Osborne seek access to dispositive DNA evidence following
conviction.
   Recent scientific advances in DNA analysis have made
“it literally possible to confirm guilt or innocence beyond
any question whatsoever, at least in some categories of
cases.” Harvey, 285 F. 3d, at 305 (Luttig, J.). As the
Court recognizes today, the powerful new evidence that
modern DNA testing can provide is “unlike anything
known before.” Ante, at 8. Discussing these important
forensic developments in his oft-cited opinion in Harvey,
Judge Luttig explained that although “no one would con­
tend that fairness, in the constitutional sense, requires a
post-conviction right of access or a right to disclosure
anything approaching in scope that which is required pre­
trial,” in cases “where the government holds previously­
10   DISTRICT ATTORNEY’S OFFICE FOR THIRD JUDICIAL
                    DIST. v. OSBORNE
                   STEVENS, J., dissenting

produced forensic evidence, the testing of which conced­
edly could prove beyond any doubt that the defendant did
not commit the crime for which he was convicted, the very
same principle of elemental fairness that dictates pre-trial
production of all potentially exculpatory evidence dictates
post-trial production of this infinitely narrower category of
evidence.” 285 F. 3d, at 317. It does so “out of recognition
of the same systemic interests in fairness and ultimate
truth.” Ibid.
   Observing that the DNA evidence in this case would be
so probative of Osborne’s guilt or innocence that it exceeds
the materiality standard that governs the disclosure of
evidence under Brady, the Ninth Circuit granted Os­
borne’s request for access to the State’s evidence. See 521
F. 3d, at 1134. In doing so, the Court of Appeals recog­
nized that Osborne possesses a narrow right of postconvic­
tion access to biological evidence for DNA testing “where
[such] evidence was used to secure his conviction, the DNA
testing is to be conducted using methods that were un­
available at the time of trial and are far more precise than
the methods that were then available, such methods are
capable of conclusively determining whether Osborne is
the source of the genetic material, the testing can be con­
ducted without cost or prejudice to the State, and the
evidence is material to available forms of post-conviction
relief.” Id., at 1142. That conclusion does not merit
reversal.
   If the right Osborne seeks to vindicate is framed as
purely substantive, the proper result is no less clear. “The
touchstone of due process is protection of the individual
against arbitrary action of government,” Meachum, 427
U. S., at 226 (internal quotation marks omitted); Wolff,
418 U. S., at 558; County of Sacramento v. Lewis, 523
U.S. 833, 845–846 (1998). When government action is so
lacking in justification that it “can properly be character­
ized as arbitrary, or conscience shocking, in a constitu­
                     Cite as: 557 U. S. ____ (2009)                    11

                         STEVENS, J., dissenting

tional sense,” Collins v. Harker Heights, 503 U.S. 115, 128
(1992), it violates the Due Process Clause. In my view, the
State’s refusal to provide Osborne with access to evidence
for DNA testing qualifies as arbitrary.
   Throughout the course of state and federal litigation,
the State has failed to provide any concrete reason for
denying Osborne the DNA testing he seeks, and none is
apparent. Because Osborne has offered to pay for the
tests, cost is not a factor. And as the State now concedes,
there is no reason to doubt that such testing would provide
conclusive confirmation of Osborne’s guilt or revelation of
his innocence.7 In the courts below, the State refused to
provide an explanation for its refusal to permit testing of
the evidence, see Brief for Respondent 33, and in this
Court, its explanation has been, at best, unclear. Insofar
as the State has articulated any reason at all, it appears to
be a generalized interest in protecting the finality of the
judgment of conviction from any possible future attacks.
See Brief for Petitioners 18, 50.8
——————
  7 JUSTICE ALITO provides a detailed discussion of dangers such as

laboratory contamination and evidence tampering that may reduce the
reliability not only of DNA evidence, but of any type of physical forensic
evidence. Ante, at 3–10 (concurring opinion). While no form of testing
is error proof in every case, the degree to which DNA evidence has
become a foundational tool of law enforcement and prosecution is
indicative of the general reliability and probative power of such testing.
The fact that errors may occur in the testing process is not a ground for
refusing such testing altogether—were it so, such evidence should be
banned at trial no less than in postconviction proceedings. More
important still is the fact that the State now concedes there is no
reason to doubt that if STR and mtDNA testing yielded exculpatory
results in this case, Osborne’s innocence would be established.
  8 In his concurring opinion, JUSTICE ALITO suggests other reasons that

might motivate States to resist access to such evidence, including
concerns over DNA testing backlogs and manipulation by defendants.
See ante, at 8–10. Not only were these reasons not offered by the State
of Alaska as grounds for its decision in this case, but they are not in
themselves compelling. While state resource constraints might justify
12    DISTRICT ATTORNEY’S OFFICE FOR THIRD JUDICIAL
                     DIST. v. OSBORNE
                    STEVENS, J., dissenting

   While we have long recognized that States have an
interest in securing the finality of their judgments, see,
e.g., Duncan v. Walker, 533 U.S. 167, 179 (2001); Teague
v. Lane, 489 U.S. 288, 309 (1989) (plurality opinion);
McCleskey v. Zant, 499 U.S. 467, 491–492 (1991), finality
is not a stand-alone value that trumps a State’s overriding
interest in ensuring that justice is done in its courts and
secured to its citizens. Indeed, when absolute proof of
innocence is readily at hand, a State should not shrink
from the possibility that error may have occurred. Rather,
our system of justice is strengthened by “recogniz[ing] the
need for, and imperative of, a safety valve in those rare
instances where objective proof that the convicted actually
did not commit the offense later becomes available
through the progress of science.” Harvey, 285 F. 3d, at 306
(Luttig, J.). DNA evidence has led to an extraordinary
series of exonerations, not only in cases where the trial
evidence was weak, but also in cases where the convicted

——————
delays in the testing of postconviction DNA evidence, they would not
justify an outright ban on access to such evidence. And JUSTICE ALITO’s
concern that guilty defendants will “play games with the criminal
justice system” with regard to the timing of their requests for DNA
evidence is not only speculative, but gravely concerning. Ante, at 10. It
bears remembering that criminal defendants are under no obligation to
prove their innocence at trial; rather, the State bears the burden of
proving their guilt. See Sandstrom v. Montana, 442 U.S. 510 (1979);
In re Winship, 397 U.S. 358 (1970). Having no obligation to conduct
pretrial DNA testing, a defendant should not be bound by a decision to
forgo such testing at trial, particularly when, as in this case, the choice
was made by counsel over the defendant’s strong objection. See Os
borne I, 110 P. 3d, at 990-991. (JUSTICE ALITO suggests there is reason
to doubt whether Osborne asked his counsel to perform DNA testing
prior to trial, ante, at 12. That fact was not disputed in the state
courts, however. Although Osborne’s trial counsel averred that she “did
not have a present memory of Osborne’s desire to have [a more specific
discriminatory] test of his DNA done,” she also averred that she was
“willing to accept that he does" and that she “would have disagreed
with him.” Id., at 990.)
                     Cite as: 557 U. S. ____ (2009)                    13

                         STEVENS, J., dissenting

parties confessed their guilt and where the trial evidence
against them appeared overwhelming.9 The examples
provided by amici of the power of DNA testing serve to
convince me that the fact of conviction is not sufficient to
justify a State’s refusal to perform a test that will conclu­
sively establish innocence or guilt.
   This conclusion draws strength from the powerful state
interests that offset the State’s purported interest in
finality per se. When a person is convicted for a crime he
did not commit, the true culprit escapes punishment.
DNA testing may lead to his identification. See Brief for
Current and Former Prosecutors as Amici Curiae 16
(noting that in more than one-third of all exonerations
DNA testing identified the actual offender). Crime vic­
tims, the law enforcement profession, and society at large
share a strong interest in identifying and apprehending
the actual perpetrators of vicious crimes, such as the rape
and attempted murder that gave rise to this case.
   The arbitrariness of the State’s conduct is highlighted
by comparison to the private interests it denies. It seems
to me obvious that if a wrongly convicted person were to
produce proof of his actual innocence, no state interest
would be sufficient to justify his continued punitive deten­
tion. If such proof can be readily obtained without impos­
ing a significant burden on the State, a refusal to provide
access to such evidence is wholly unjustified.
   In sum, an individual’s interest in his physical liberty is
one of constitutional significance. That interest would be
——————
  9 See generally Brief for Current and Former Prosecutors as Amici
Curiae; Brief for Jeanette Popp et al. as Amici Curiae; see also Brief for
Individuals Exonerated by Postconviction DNA Testing as Amici Curiae
1–20. See also Garrett, Judging Innocence, 108 Colum. L. Rev. 55, 109
(2008) (documenting that in 50% of cases in which DNA evidence
exonerated a convicted person, reviewing courts had commented on the
exoneree’s likely guilt and in 10% of the cases had described the evi­
dence supporting conviction as “overwhelming”).
14   DISTRICT ATTORNEY’S OFFICE FOR THIRD JUDICIAL
                    DIST. v. OSBORNE
                   STEVENS, J., dissenting

vindicated by providing postconviction access to DNA
evidence, as would the State’s interest in ensuring that it
punishes the true perpetrator of a crime. In this case, the
State has suggested no countervailing interest that justi­
fies its refusal to allow Osborne to test the evidence in its
possession and has not provided any other nonarbitrary
explanation for its conduct. Consequently, I am left to
conclude that the State’s failure to provide Osborne access
to the evidence constitutes arbitrary action that offends
basic principles of due process. On that basis, I would
affirm the judgment of the Ninth Circuit.
                               III
   The majority denies that Osborne possesses a cognizable
substantive due process right “under the circumstances of
this case,” and offers two meager reasons for its decision.
First, citing a general reluctance to “ ‘expand the concept
of substantive due process,’ ” ante, at 19 (quoting Collins,
503 U. S., at 125), the Court observes that there is no long
history of postconviction access to DNA evidence. “ ‘The
mere novelty of such a claim,’ ” the Court asserts, “ ‘is
reason enough to doubt that “substantive due process”
sustains it,’ ” ante, at 19 (quoting Reno v. Flores, 507 U.S.
292, 303 (1993)). The flaw is in the framing. Of course
courts have not historically granted convicted persons
access to physical evidence for STR and mtDNA testing.
But, as discussed above, courts have recognized a residual
substantive interest in both physical liberty and in free­
dom from arbitrary government action. It is Osborne’s
interest in those well-established liberties that justifies
the Court of Appeals’ decision to grant him access to the
State’s evidence for purposes of previously unavailable
DNA testing.
   The majority also asserts that this Court’s recognition of
a limited federal right of access to DNA evidence would be
ill advised because it would “short circuit what looks to be
                     Cite as: 557 U. S. ____ (2009)                  15

                        STEVENS, J., dissenting

a prompt and considered legislative response” by the
States and Federal Government to the issue of access to
DNA evidence. Such a decision, the majority warns,
would embroil the Court in myriad policy questions best
left to other branches of government. Ante, at 19–20. The
majority’s arguments in this respect bear close resem­
blance to the manner in which the Court once approached
the now-venerable right to counsel for indigent defen­
dants. Before our decision in Powell v. Alabama, 287 U.S.
45 (1932), state law alone governed the manner in which
counsel was appointed for indigent defendants. “Efforts to
impose a minimum federal standard for the right to coun­
sel in state courts routinely met the same refrain: ‘in the
face of these widely varying state procedures,’ this Court
refused to impose the dictates of ‘due process’ onto the
states and ‘hold invalid all procedure not reaching that
standard.” Brief for Current and Former Prosecutors as
Amici Curiae 28, n. 8 (quoting Bute v. Illinois, 333 U.S.
640, 668 (1948)). When at last this Court recognized the
Sixth Amendment right to counsel for all indigent criminal
defendants in Gideon v. Wainwright, 372 U.S. 335 (1963),
our decision did not impede the ability of States to tailor
their appointment processes to local needs, nor did it
unnecessarily interfere with their sovereignty. It did,
however, ensure that criminal defendants were provided
with the counsel to which they were constitutionally enti­
tled.10 In the same way, a decision to recognize a limited

——————
  10 The majority’s position also resembles that taken by Justice Harlan

in his dissent in Miranda v. Arizona, 384 U.S. 436, 523 (1966), in
which he faulted the Court for its “ironic untimeliness.” He noted that
the Court’s decision came at time when scholars, politicians, and law
enforcement officials were beginning to engage in a “massive reexami­
nation of criminal law enforcement procedures on a scale never before
witnessed,” and predicted that the practical effect of the Court’s deci­
sion would be to “handicap seriously” those sound efforts. Id., at 523–
524. Yet time has vindicated the decision in Miranda. The Court’s
16    DISTRICT ATTORNEY’S OFFICE FOR THIRD JUDICIAL
                     DIST. v. OSBORNE
                    STEVENS, J., dissenting

right of postconviction access to DNA testing would not
prevent the States from creating procedures by which
litigants request and obtain such access; it would merely
ensure that States do so in a manner that is nonarbitrary.
   While it is true that recent advances in DNA technology
have led to a nationwide reexamination of state and fed­
eral postconviction procedures authorizing the use of DNA
testing, it is highly unlikely that affirming the judgment of
the Court of Appeals would significantly affect the use of
DNA testing in any of the States that have already devel­
oped statutes and procedures for dealing with DNA evi­
dence or would require the few States that have not yet
done so to postpone the enactment of appropriate legisla­
tion.11 Indeed, a holding by this Court that the policy
——————
refusal to grant Osborne access to critical DNA evidence rests on a
practical judgment remarkably similar to Justice Harlan’s, and I find
the majority’s judgment today as profoundly incorrect as the Miranda
minority’s was yesterday.
   11 The United States and several States have voiced concern that the

recognition of a limited federal right of access to DNA evidence might
call into question reasonable limits placed on such access by federal and
state statutes. See Brief for United States as Amicus Curiae 17–26;
Brief for State of California et al. as Amici Curiae 1–16. For example,
federal law and several state statutes impose the requirement that an
applicant seeking postconviction DNA testing execute an affidavit
attesting to his innocence before any request will be performed. See,
e.g., 18 U.S. C. §3600(a)(1); Fla. Stat. §925.11(2)(a)(3) (2009 Supp.).
Affirming the judgment of the Ninth Circuit would not cast doubt on
the constitutionality of such a requirement, however, since Osborne
was never asked to execute such an affidavit as a precondition to
obtaining access to the State’s evidence. Similarly, affirmance would
not call into question the legitimacy of other reasonable conditions
States may place on access to DNA testing, such as Alaska’s require­
ment that test results be capable of yielding a clear answer with respect
to guilt or innocence. “[D]ue process is flexible,” Morrissey v. Brewer,
408 U.S. 471, 481 (1972), and the manner in which it is provided may
reasonably vary from State to State and case to case. So long as the
limitations placed on a litigant’s access to such evidence remain proce­
durally fair and nonarbitrary, they will comport with the demands of
                 Cite as: 557 U. S. ____ (2009)          17

                    STEVENS, J., dissenting

judgments underlying that legislation rest on a sound
constitutional foundation could only be constructive.
                            IV
  Osborne has demonstrated a constitutionally protected
right to due process which the State of Alaska thus far has
not vindicated and which this Court is both empowered
and obliged to safeguard. On the record before us, there is
no reason to deny access to the evidence and there are
many reasons to provide it, not least of which is a funda­
mental concern in ensuring that justice has been done in
this case. I would affirm the judgment of the Court of
Appeals, and respectfully dissent from the Court’s refusal
to do so.




——————
due process.
                 Cite as: 557 U. S. ____ (2009)            1

                     SOUTER, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                           No. 08–6
                         _________________


  DISTRICT ATTORNEY’S OFFICE FOR THE THIRD 

    JUDICIAL DISTRICT, ET AL., PETITIONERS v.

             WILLIAM G. OSBORNE

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT

                        [June 18, 2009] 


  JUSTICE SOUTER, dissenting.
   I respectfully dissent on the ground that Alaska has
failed to provide the effective procedure required by the
Fourteenth Amendment for vindicating the liberty interest
in demonstrating innocence that the state law recognizes.
I therefore join Part I of JUSTICE STEVENS’s dissenting
opinion.
   I would not decide Osborne’s broad claim that the Four­
teenth Amendment’s guarantee of due process requires
our recognition at this time of a substantive right of access
to biological evidence for DNA analysis and comparison. I
would reserve judgment on the issue simply because there
is no need to reach it; at a general level Alaska does not
deny a right to postconviction testing to prove innocence,
and in any event, Osborne’s claim can be resolved by
resort to the procedural due process requirement of an
effective way to vindicate a liberty interest already recog­
nized in state law, see Evitts v. Lucey, 469 U.S. 387, 393
(1985). My choice to decide this case on that procedural
ground should not, therefore, be taken either as express­
ing skepticism that a new substantive right to test should
be cognizable in some circumstances, or as implying
agreement with the Court that it would necessarily be
2     DISTRICT ATTORNEY’S OFFICE FOR THIRD JUDICIAL 

                     DIST. v. OSBORNE 

                    SOUTER, J., dissenting 


premature for the Judicial Branch to decide whether such
a general right should be recognized.
   There is no denying that the Court is correct when it
notes that a claim of right to DNA testing, post-trial at
that, is a novel one, but that only reflects the relative
novelty of testing DNA, and in any event is not a sufficient
reason alone to reject the right asserted, see Reno v. Flo
res, 507 U.S. 292, 318–319 (1993) (O’Connor, J., concur­
ring). Tradition is of course one serious consideration in
judging whether a challenged rule or practice, or the
failure to provide a new one, should be seen as violating
the guarantee of substantive due process as being arbi­
trary, or as falling wholly outside the realm of reasonable
governmental action. See Poe v. Ullman, 367 U.S. 497,
542 (1961) (Harlan, J., dissenting). We recognize the
value and lessons of continuity with the past, but as Jus­
tice Harlan pointed out, society finds reasons to modify
some of its traditional practices, ibid., and the accumula­
tion of new empirical knowledge can turn yesterday’s
reasonable range of the government’s options into a due
process anomaly over time.
   As for determining the right moment for a court to
decide whether substantive due process requires recogni­
tion of an individual right unsanctioned by tradition (or
the invalidation of traditional law), I certainly agree with
the Court that the beginning of wisdom is to go slow.
Substantive due process expresses the conception that the
liberty it protects is a freedom from arbitrary government
action, from restraints lacking any reasonable justification
id., at 541,1 and a substantive due process claim requires
attention to two closely related elements that call for great
care on the part of a court. It is crucial, first, to be clear
about whose understanding it is that is being taken as the
——————
  1 Mutatis mutandis, the same is true of our notions of life and prop­

erty, subject to the same due process guarantee.
                 Cite as: 557 U. S. ____ (2009)            3

                     SOUTER, J., dissenting

touchstone of what is arbitrary and outside the sphere of
reasonable judgment. And it is just as essential to recog­
nize how much time society needs in order to work
through a given issue before it makes sense to ask
whether a law or practice on the subject is beyond the pale
of reasonable choice, and subject to being struck down as
violating due process.
  It goes without saying that the conception of the reason­
able looks to the prevailing understanding of the broad
society, not to individual notions that a judge may enter­
tain for himself alone, id., at 542, 544, and in applying a
national constitution the society of reference is the nation.
On specific issues, widely shared understandings within
the national society can change as interests claimed under
the rubric of liberty evolve into recognition, see Griswold
v. Connecticut, 381 U.S. 479 (1965) (personal privacy);
Lawrence v. Texas, 539 U.S. 558 (2003) (sexual intimacy),
see also Washington v. Glucksberg, 521 U.S. 702, 752
(1997) (SOUTER, J., concurring in judgment), or are recast
in light of experience and accumulated knowledge, com­
pare Roe v. Wade, 410 U.S. 113 (1973), with Planned
Parenthood of Southeastern Pa. v. Casey, 505 U.S. 833
(1992) (joint opinion of O’Connor, KENNEDY and SOUTER,
JJ.).
  Changes in societal understanding of the fundamental
reasonableness of government actions work out in much
the same way that individuals reconsider issues of funda­
mental belief. We can change our own inherited views
just so fast, and a person is not labeled a stick-in-the-mud
for refusing to endorse a new moral claim without having
some time to work through it intellectually and emotion­
ally. Just as attachment to the familiar and the limits of
experience affect the capacity of an individual to see the
potential legitimacy of a moral position, the broader soci­
ety needs the chance to take part in the dialectic of public
and political back and forth about a new liberty claim
4    DISTRICT ATTORNEY’S OFFICE FOR THIRD JUDICIAL 

                    DIST. v. OSBORNE 

                   SOUTER, J., dissenting 


before it makes sense to declare unsympathetic state or
national laws arbitrary to the point of being unconstitu­
tional. The time required is a matter for judgment de­
pending on the issue involved, but the need for some time
to pass before a court entertains a substantive due process
claim on the subject is not merely the requirement of
judicial restraint as a general approach, but a doctrinal
demand to be satisfied before an allegedly lagging legal
regime can be held to lie beyond the discretion of reason­
able political judgment.
   Despite my agreement with the Court on this impor­
tance of timing, though, I do not think that the doctrinal
requirement necessarily stands in the way of any substan­
tive due process consideration of a postconviction right to
DNA testing, even as a right that is freestanding. Given
the pace at which DNA testing has come to be recognized
as potentially dispositive in many cases with biological
evidence, there is no obvious argument that considering
DNA testing at a general level would subject wholly in­
transigent legal systems to substantive due process review
prematurely. But, as I said, there is no such issue before
us, for Alaska does not flatly deny access to evidence for
DNA testing in postconviction cases.
   In another case, a judgment about appropriate timing
might also be necessary on issues of substantive due proc­
ess at the more specific level of the State’s conditions for
exercising the right to test. Several such limitations are
potentially implicated, including the need of a claimant to
show that the test results would be material as potentially
showing innocence, and the requirement that the testing
sought be capable of producing new evidence not available
at trial. But although I assume that avoiding prematurity
is as much a doctrinal consideration in assessing the
conditions affecting a substantive right as it is when the
                     Cite as: 557 U. S. ____ (2009)                   5

                        SOUTER, J., dissenting

substantive right itself is the subject of a general claim,2
there is no need here to resolve any timing issue that
might be raised by challenges to these details.
  Osborne’s objection here is not only to the content of the
State’s terms and conditions, but also to the adequacy of
Alaska’s official machinery in applying them, and there is
no reason to defer consideration of this due process claim:
given the conditions Alaska has placed on the right it
recognizes, the due process guarantee requires the State
to provide an effective procedure for proving entitlement
to relief under that scheme, Evitts, 469 U. S., at 393, and
the State has failed. On this issue, Osborne is entitled to
relief. Alaska has presented no good reasons even on its
own terms for denying Osborne the access to the evidence
he seeks, and the inexplicable failure of the State to pro­
vide an effective procedure is enough to show a need for a
§1983 remedy, and relief in this case. JUSTICE STEVENS
deals with this failure in Part I of his dissent, which I join,
and I emphasize only two points here.
  In effect, Alaska argues against finding any right to
relief in a federal §1983 action because the procedure the
State provides is reasonable and adequate to vindicate the
post-trial liberty interest in testing evidence that the State
has chosen to recognize.3 When I first considered the
——————
  2 It makes sense to approach these questions as governed by the same

requirement to allow time for adequate societal and legislative consid­
eration that substantive liberty interests should receive at a general
level. As Judge Luttig has pointed out, there is no hermetic line
between the substantive and the procedural in due process analysis,
Harvey v. Horan, 285 F.3d 298, 318–319 (CA4 2002), and in this case
one could argue back and forth about the better characterization of
various state conditions as being one or the other.
  3 Alaska does not argue that the State’s process for vindicating the

right to test, however inadequate, defines the limit of the right it
recognizes, with a consequence that, by definition, the liberty interest
recognized by the State calls for no process for its vindication beyond
what the State provides.
6    DISTRICT ATTORNEY’S OFFICE FOR THIRD JUDICIAL 

                    DIST. v. OSBORNE 

                   SOUTER, J., dissenting 


State’s position I thought Alaska’s two strongest points
were these: (1) that in Osborne’s state litigation he failed
to request access for the purpose of a variety of postconvic­
tion testing that could not have been done at time of trial
(and thus sought no new evidence by his state-court peti­
tion); and (2) that he failed to aver actual innocence (and
thus failed to place his oath behind the assertion that the
evidence sought would be material to his postconviction
claim). Denying him any relief under these circumstances,
the argument ran, did not indicate any inadequacy in the
state procedure that would justify resort to §1983 for
providing due process.
   Yet the record shows that Osborne has been denied
access to the evidence even though he satisfied each of
these conditions. As for the requirement to claim testing
by a method not available at trial, Osborne’s state-court
appellate brief specifically mentioned his intent to conduct
short tandem repeat (STR) analysis, App. at 171, 175, and
the State points to no pleading, brief, or evidence that
Osborne ever changed this request.
   The State’s reliance on Osborne’s alleged failure to claim
factual innocence is equally untenable. While there is no
question that after conviction and imprisonment he admit­
ted guilt under oath as a condition for becoming eligible
for parole, the record before us makes it equally apparent
that he claims innocence on oath now. His affidavit filed
in support of his request for evidence under §1983 con­
tained the statement, “I have always maintained my
innocence,” id., at 226, ¶2, followed by an explanation that
his admission of guilt was a necessary gimmick to obtain
parole, id., at 227, ¶7. Since the State persists in main­
taining that Osborne is not entitled to test its evidence, it
is apparently mere makeweight for the State to claim that
he is not entitled to §1983 relief because he failed to claim
innocence seriously and unequivocally.
   This is not the first time the State has produced reasons
                    Cite as: 557 U. S. ____ (2009)                   7

                        SOUTER, J., dissenting

for opposing Osborne’s request that collapse upon inspec­
tion. Arguing before the Ninth Circuit, the State main­
tained that the DNA evidence Osborne sought was not
material; that is, it argued that a test excluding Osborne
as the source of semen in the blue condom, found near the
bloody snow and spent shell casing in the secluded area
where the victim was raped by one man, would not “estab­
lish that he was factually innocent” or even “undermine
confidence . . . in the verdict.” Reply of Appellant, in No.
06-35875 (CA9 2008), p. 18; see also 521 F.3d 1118, 1136
(CA9 2008). Such an argument is patently untenable, and
the State now concedes that a favorable test could “conclu­
sively establish Osborne’s innocence.” Reply to Brief in
Opposition 8.
   Standing alone, the inadequacy of each of the State’s
reasons for denying Osborne access to the DNA evidence
he seeks would not make out a due process violation.4 But
taken as a whole the record convinces me that, while
Alaska has created an entitlement of access to DNA evi­
dence under conditions that are facially reasonable, the
State has demonstrated a combination of inattentiveness
and intransigence in applying those conditions that add up
to procedural unfairness that violates the Due Process
Clause.




——————
  4 This Court is not in a position to correct individual errors of the

Alaska Court of Appeals or Alaska officials, as §1983 does not serve as
a mechanism to review specific, unfavorable state-law determinations.